             Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 1 of 119




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                                )
    In re:                                                                      ) Chapter 11
                                                                                )
    BOUCHARD TRANSPORTATION CO., INC., et al.,1                                 ) Case No. 20-34682 (DRJ)
                                                                                )
                                 Debtors.                                       ) (Jointly Administered)
                                                                                )

        FEE STATEMENT OF KIRKLAND & ELLIS LLP AND KIRKLAND & ELLIS
          INTERNATIONAL LLP FOR COMPENSATION FOR SERVICES AND
       REIMBURSEMENT OF EXPENSES AS ATTORNEYS TO THE DEBTORS AND
        DEBTORS IN POSSESSION FOR THE PERIOD FROM NOVEMBER 1, 2020
                        THROUGH NOVEMBER 30, 2020

                                                                       Kirkland & Ellis LLP and Kirkland & Ellis
         Name of Applicant
                                                                       International LLP

Applicant’s Role in Case:                                              Attorneys to the Debtors-in-Possession

Date Order of Employment Signed:                                       November 23, 2020 [Docket No. 242]

                                                                       Beginning of Period              End of Period

Time Period Covered by this Statement:                                 November 1, 2020                 November 30, 2020

                                      Summary of Total Fees and Expenses Requested:

                                                                       $827,522.00
Total Fees Requested in this Statement:
                                                                       (80% of $1,034,402.50)

Total Expenses Requested in this Statement:                            $68,143.96
Total Fees and Expenses Requested in this Statement                    $1,102,546.46
(inclusive of holdback amount):
                                          Summary of Attorneys Fees Requested:

Total Attorneys Fees Requested in this Statement:                      $1,026,581.50

Total Actual Attorney Hours Covered by this
                                                                       1,110.50
Statement:

Average Hourly Rate for Attorneys:                                     $924.43


1     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last four digits of
      their federal tax identification numbers is not provided herein. A complete list may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.stretto.com/bouchard. T he location of the Debtors’ service address is: 58
      South Service Road, Suite 150, Melville, New York 11747.
       Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 2 of 119




                                                          Kirkland & Ellis LLP and Kirkland & Ellis
      Name of Applicant                                   International LLP

                               Summary of Paraprofessional Fees Requested:

Total Paraprofessional Fees Requested in this
                                                          $7,821.00
Statement:

Total Actual Paraprofessional Hours Covered by this
                                                          20.10
Statement:

Average Hourly Rate for Paraprofessional:                 $389.10




                                                      2
             Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 3 of 119




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                                                )
    In re:                                                                      ) Chapter 11
                                                                                )
    BOUCHARD TRANSPORTATION CO., INC., et al.,2                                 ) Case No. 20-34682 (DRJ)
                                                                                )
                                 Debtors.                                       ) (Jointly Administered)
                                                                                )

        FEE STATEMENT OF KIRKLAND & ELLIS LLP AND KIRKLAND & ELLIS
          INTERNATIONAL LLP FOR COMPENSATION FOR SERVICES AND
       REIMBURSEMENT OF EXPENSES AS ATTORNEYS TO THE DEBTORS AND
        DEBTORS IN POSSESSION FOR THE PERIOD FROM NOVEMBER 1, 2020
                        THROUGH NOVEMBER 30, 2020

             Pursuant to sections 327, 330 and 331 of title 11 of the United States Code

(the “Bankruptcy Code”), rule 2016 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and rule 2016-1 of the Bankruptcy Local Rules for the Southern District

of Texas (the “Bankruptcy Local Rules”), the Order Authorizing the Retention and Employment

of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for the Debtors and

Debtors in Possession Effective as of September 28, 2020 [Docket No. 242], the Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses for

Professionals [Docket No. 241] (the “Interim Compensation Order”), the law firm of Kirkland &

Ellis LLP and Kirkland & Ellis International LLP (together, “K&E”), attorneys for Bouchard

Transportation Co., Inc. and certain of its affiliates, as debtors and debtors in possession

(collectively, the “Debtors”), hereby files this monthly fee statement (this “Monthly Fee

Statement”) for (i) compensation in the amount of $827,522.00 for the reasonable and necessary


2     Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtor entities and the last four digits of
      their federal tax identification numbers is not provided herein. A complete list may be obtained on the website of the Debtors’
      proposed claims and noticing agent at https://cases.stretto.com/bouchard. T he location of the Debtors’ service address is: 58
      South Service Road, Suite 150, Melville, New York 11747.
      Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 4 of 119




legal services K&E rendered to the Debtors from November 1, 2020, through and including

November 30, 2020 (the “Fee Period”) (80% of $1,034,402.50) and (ii) reimbursement for the

actual and necessary expenses that K&E incurred, in the amount of $68,143.96 during the Fee

Period.

                   Itemization of Services Rendered and Disbursements Incurred

          1.   In support this Monthly Fee Statement, attached are the following exhibits:

                  Exhibit A is a schedule of the number of hours expended and fees incurred (on
                   an aggregate basis) by K&E partners, associates, and paraprofessionals during
                   the Fee Period with respect to each of the subject matter categories K&E
                   established in accordance with its internal billing procedures. As reflected in
                   Exhibit A, K&E incurred $1,034,402.50 in fees during the Fee Period.
                   Pursuant to this Monthly Fee Statement, K&E seeks reimbursement for 80% of
                   such fees ($827,522.00 in the aggregate).

                  Exhibit B is a schedule providing certain information regarding the K&E
                   attorneys and paraprofessionals for whose work on these chapter 11 cases
                   compensation is sought in this Monthly Fee Statement. Attorneys and
                   paraprofessionals of K&E have expended a total of 1,130.60 hours in
                   connection with these chapter 11 cases during the Fee Period.

                  Exhibit C is a schedule for the Fee Period, setting forth the total amount of
                   reimbursement sought with respect to each category of expenses for which
                   K&E is seeking reimbursement in this Monthly Fee Statement. All of these
                   disbursements comprise the requested sum for K&E’s out-of-pocket expenses.

                  Exhibit D consists of K&E’s records of fees and expenses incurred during the
                   Fee Period in the rendition of the professional services to the Debtors and their
                   estates.

                                        Representations

          2.   Although every effort has been made to include all fees and expenses incurred in

the Fee Period, some fees and expenses might not be included in this Monthly Fee Statement due

to delays caused by accounting and processing during the Fee Period. K&E reserves the right to

make further application to this Court for allowance of such fees and expenses not included herein.




                                                 2
      Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 5 of 119




Subsequent Monthly Fee Statements will be filed in accordance with the Bankruptcy Code, the

Bankruptcy Rules, Bankruptcy Local Rules, and the Interim Compensation Order.




                                             3
      Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 6 of 119




       WHEREFORE, K&E requests allowance of its fees and expenses incurred during the Fee

Period in the total amount of $1,102,546.46 consisting of (i) $827,522.00, which is 80% of the

fees incurred by the Debtors for reasonable and necessary professional services rendered by K&E;

and (ii) $68,143.96 for actual and necessary costs and expenses, and that such fees and expense be

paid as administrative expenses of the Debtors’ estates.


 Houston, Texas
 January 13, 2021

 /s/ Matthew D. Cavenaugh
 JACKSON WALKER L.L.P.                             KIRKLAND & ELLIS LLP
 Matthew D. Cavenaugh (TX Bar No. 24062656)        KIRKLAND & ELLIS INTERNATIONAL LLP
 Genevieve M. Graham (TX Bar No. 24085340)         Ryan Blaine Bennett, P.C. (admitted pro hac vice)
 1401 McKinney Street, Suite 1900                  W. Benjamin Winger (admitted pro hac vice)
 Houston, Texas 77010                              300 North LaSalle Street
 Telephone:     (713) 752-4200                     Chicago, Illinois 60654
 Facsimile:     (713) 752-4221                     Telephone: (312) 862-2000
 Email:         mcavenaugh@jw.com                  Facsimile:     (312) 862-2200
                ggraham@jw.com                     Email:         ryan.bennett@kirkland.com
                                                                  benjamin.winger@kirkland.com

 Co-Counsel to the Debtors                         Co-Counsel to the Debtors
 and Debtors in Possession                         and Debtors in Possession
        Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 7 of 119




                                             Exhibit A

                   Summary of Legal Fees and Expenses for the Fee Period


                                             Total                        Total
Matter                                                   Total Fees                      Total
                Matter Description           Billed                     Expenses
Number                                                   Requested                    Compensation
                                             Hours                      Requested
           Adversary Proceedings &
   3                                           182.70     $144,117.50        $0.00       $144,117.50
           Contested Matter
   4       Asset Analysis / Recovery            35.80      $47,886.00        $0.00        $47,886.00
   5       Automatic Stay                      139.50     $109,930.00        $0.00       $109,930.00
   6       Business Operations                  50.90      $57,692.00        $0.00        $57,692.00
   7       Case Administration                  32.80      $23,201.00        $0.00        $23,201.00
   8       Claims Analysis and Objections       34.00      $26,632.00        $0.00        $26,632.00
  10       Creditor and Stakeholder Issues       8.60       $7,129.00        $0.00         $7,129.00
           DIP Financing / Cash Collat./
  12                                           295.50     $327,193.00        $0.00       $327,193.00
           Cash Mgmt.
           Disclosure Statement, Plan,
  13                                           104.60      $78,335.00        $0.00        $78,335.00
           Confirmation
  14       Employee Issues                       3.70       $3,738.50        $0.00          $3,738.50
           Executory Contracts, Unexpired
  15                                            15.90      $13,319.00        $0.00        $13,319.00
           Leases
           Fee and Employment
  16                                            75.50      $57,945.00        $0.00        $57,945.00
           Applications / Objec.
   17      Hearings                             33.20    $30,947.50           $0.00        $30,947.50
   18      Insurance                             9.50    $10,903.00           $0.00        $10,903.00
   21      Schedules / SOFA                     33.30    $24,158.00           $0.00        $24,158.00
   23      U.S. Trustee Issues                  13.60    $14,879.00           $0.00        $14,879.00
   24      Use / Sale / Lease of Property       60.30    $54,672.00           $0.00        $54,672.00
   26      Vendor and Supplier Issues            1.20     $1,725.00           $0.00         $1,725.00
   27      Expenses                              0.00         $0.00      $68,143.96        $68,143.96
Total                                        1,130.60 $1,034,402.50     $68,143.96     $1,102,546.46
          Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 8 of 119




                                                      Exhibit B

     Summary of Hours Billed by K&E Attorneys and Paraprofessionals for the Fee Period

                            Position                                         Hourly      Total
                                            Year                                                        Total
  Professional Person       with the                     Department          Billing     Billed
                                           Admitted                                                  Compensation
                            Applicant                                         Rate       Hours
Nick Argentieri             Associate      Pending       Restructuring        $610.00        81.00       $49,410.00
Lauren Collins              Associate      Pending       Restructuring        $610.00        98.80       $60,268.00
Debbie A. Farmer            Associate        2019        Restructuring        $740.00        82.00       $60,680.00
Rob Jacobson                Associate        2019        Restructuring        $740.00      130.40        $96,496.00
Grant Jones                 Associate        2018     Litigation - General    $835.00        20.30       $16,950.50
Alex McCammon               Associate        2018        Restructuring        $965.00      136.00       $131,240.00
                                                       Corporate - Debt
Graham M. Owen              Associate       2015                              $610.00       58.70        $35,807.00
                                                            Finance
Yusuf Salloum               Associate        2018        Restructuring        $965.00       64.30        $62,049.50
Nikki Sauer                 Associate      Pending       Restructuring        $740.00      124.50        $92,130.00
                                                       Corporate - Debt
Roxanne A. Walton           Associate       2016                             $1,085.00      60.50        $65,642.50
                                                            Finance
Ryan Blaine Bennett,
                              Partner       2000         Restructuring       $1,595.00     125.10       $199,534.50
P.C.
Mary Kogut Brawley,                                    Corporate - Debt
                              Partner       2010                             $1,325.00      32.10        $42,532.50
P.C.                                                        Finance
Susan D. Golden               Partner       1988         Restructuring       $1,175.00       2.80          $3,290.00
                                                       Corporate - Debt
Jordan Roberts                Partner       2013                             $1,135.00      20.60        $23,381.00
                                                            Finance
Anna G. Rotman, P.C.          Partner       2004      Litigation - General   $1,425.00       3.70          $5,272.50
W. Benjamin Winger            Partner       2010         Restructuring       $1,175.00      69.70         $81,897.50
Total for Attorneys                                                                      1,110.50     $1,026,581.50

                                                                              Hourly      Total
Paraprofessional       Position with the        Year                                                    Total
                                                            Department        Billing     Billed
    Person                Applicant           Admitted                                               Compensation
                                                                               Rate       Hours
Joanna Aybar              Paralegal             N/A        Restructuring       $340.00        8.90         $3,026.00
                                                          Corporate - Debt
Henry Rosas               Paralegal             N/A                            $445.00       2.50          $1,112.50
                                                             Finance
Laura Saal              Paralegal               N/A        Restructuring       $445.00       6.00          $2,670.00
Library Factual                                            Administrative
                    Research Specialist         N/A                            $375.00       2.70          $1,012.50
Research                                                     Services
Totals for Paraprofessionals                                                                20.10         $7,821.00
Grand Total                                                                              1,130.60     $1,034,402.50
    Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 9 of 119




                                      Exhibit C

                       Summary of Expenses for the Fee Period


                           Expense Categories                    Amount
Third Party Telephone Charges                                       $148.19
Standard Copies or Prints                                             $11.36
Color Copies or Prints                                                $90.75
Outside Messenger Services                                          $131.87
Filing Fees                                                       $21,036.14
Outside Retrieval Service                                         $35,614.07
Computer Database Research                                          $934.00
Westlaw Research                                                   $6,406.16
LexisNexis Research                                                $3,492.82
Secretarial Overtime                                                   $0.00
Document Services Overtime                                             $0.00
Computer Database Research - Soft                                   $278.60
Total                                                            $68,143.96
Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 10 of 119




                               Exhibit D

        Detailed Description of Fees, Expenses and Disbursements
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 11 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083405
                                                                                Client Matter: 49618-3

In the Matter of Adversary Proceedings & Contested Matters




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                      $ 144,117.50
Total legal services rendered                                                                                $ 144,117.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 12 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:    1010083405
Bouchard Transportation Co., Inc.                           Matter Number:       49618-3
Adversary Proceedings & Contested Matters




                                       Summary of Hours Billed

Name                                                     Hours        Rate      Amount
Nick Argentieri                                            9.10     610.00      5,551.00
Joanna Aybar                                               3.30     340.00      1,122.00
Lauren Collins                                            36.50     610.00     22,265.00
Rob Jacobson                                              28.60     740.00     21,164.00
Grant Jones                                               12.60     835.00     10,521.00
Alex McCammon                                              9.60     965.00      9,264.00
Anna G. Rotman, P.C.                                       1.70   1,425.00      2,422.50
Laura Saal                                                 0.90     445.00        400.50
Yusuf Salloum                                             39.60     965.00     38,214.00
Nikki Sauer                                               33.90     740.00     25,086.00
W. Benjamin Winger                                         6.90   1,175.00      8,107.50

TOTALS                                                   182.70              $ 144,117.50




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 13 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:          1010083405
Bouchard Transportation Co., Inc.                             Matter Number:             49618-3
Adversary Proceedings & Contested Matters


                                      Description of Legal Services

Date     Name                                Hours Description
11/01/20 Lauren Collins                       4.00 Draft turnover complaint re arrested vessels
                                                   (3.8); correspond with R. Jacobson re same
                                                   (.2).
11/01/20 Alex McCammon                        0.40 Review precedent adversary proceeding
                                                   complaints and correspond with R. Jacobson,
                                                   L. Collins re same.
11/02/20 Joanna Aybar                         2.00 Research, analyze orders appointing substitute
                                                   custodians, orders issuing warrant of arrest
                                                   and warrants of arrest in admiralty cases
                                                   (1.7); correspond with A. McCammon re
                                                   same (.3).
11/02/20 Lauren Collins                       6.00 Draft turnover complaint re arrested vessels
                                                   (3.2); research jurisdiction and venue matters
                                                   re same (2.8).
11/02/20 Rob Jacobson                         4.00 Review, revise and comment on complaint for
                                                   turnover (2.4); research docket materials re
                                                   same (.5); review, analyze docket materials
                                                   and precedent re same (1.1).
11/02/20 Anna G. Rotman, P.C.                 0.30 Analyze violations of automatic stay and
                                                   potential next steps.
11/03/20 Lauren Collins                       3.50 Draft complaint for turnover (2.0); research
                                                   jurisdiction of admiralty courts re arrested
                                                   vessels for A. McCammon (1.5).
11/03/20 Rob Jacobson                         4.80 Correspond with L. Collins re jurisdiction
                                                   research re admiralty matters (.3); review,
                                                   analyze research re same (.6); review, revise
                                                   turnover complaint (2.6); review, analyze
                                                   docket materials re same (.9); correspond with
                                                   L. Collins re same (.2); correspond with A.
                                                   McCammon re same (.2).
11/03/20 Grant Jones                          2.70 Telephone conference with S. Shah re
                                                   turnover complaints (.2); telephone
                                                   conference with A. Rotman re arrested vessels
                                                   (.1); telephone conference with R. Jacobsen re
                                                   release of vessels (.2); telephone conference
                                                   with A. McCammon re alternatives (.3);
                                                   research vacating arrests of vessels (1.9).
11/03/20 Alex McCammon                        0.50 Correspond with R. Jacobson and L. Collins
                                                   re adversary complaint.




                                                    3
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 14 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:            1010083405
Bouchard Transportation Co., Inc.                             Matter Number:               49618-3
Adversary Proceedings & Contested Matters

Date     Name                                Hours Description
11/04/20 Joanna Aybar                          0.60 Research orders appointing substitute
                                                    custodians, orders issuing warrant of arrest
                                                    and warrants of arrest in admiralty cases (.5);
                                                    correspond with A. McCammon re same (.1).
11/04/20 Alex McCammon                         1.10 Review, revise turnover complaint re arrested
                                                    vessels.
11/06/20 Grant Jones                           2.50 Research bankruptcy and admiralty
                                                    jurisdictional matters (1.5); analyze and
                                                    summarize research re same (1.0).
11/09/20 Lauren Collins                        4.80 Research motion to show cause precedent
                                                    (1.0); research complaint for temporary
                                                    restraining order precedent (2.0); research
                                                    definition of custodian under bankruptcy code
                                                    (1.0); revise materials re same (.8).
11/09/20 Rob Jacobson                         10.00 Review local rules re motion for order to
                                                    show cause (.3); correspond with K&E team
                                                    re motion for order to show cause (.4);
                                                    review, analyze precedent re same (.4);
                                                    review, analyze case law re jurisdiction issues
                                                    re same (.5); telephone conference with A.
                                                    McCammon re motion for order to show
                                                    cause (.4); correspond with N. Argentieri, L.
                                                    Collins re motion for order to show cause (.3);
                                                    prepare for same (.2); correspond with
                                                    Jackson Walker re motion for order to show
                                                    cause (.2); draft turnover complaint (5.4);
                                                    review declaration re same (.5); correspond
                                                    with A. McCammon, K&E team re same (.5);
                                                    review, analyze precedent re temporary
                                                    restraining order (.5); correspond with N.
                                                    Sauer, A. McCammon re same (.4).




                                                    4
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 15 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083405
Bouchard Transportation Co., Inc.                             Matter Number:              49618-3
Adversary Proceedings & Contested Matters

Date     Name                                Hours Description
11/09/20 Alex McCammon                        4.90 Review research re orders to show cause (.5);
                                                   correspond with R. Bennett, B. Winger re
                                                   vessel arrests (.1); correspond with R.
                                                   Jacobson, K&E team re same (.1); telephone
                                                   conference with same re vessel arrests (.1);
                                                   telephone conference with R. Jacobson re
                                                   same (.3); correspond with J. Walsh, M.
                                                   Chalos re vessel arrest background (.2);
                                                   correspond with R. Bennett re complaint (.1);
                                                   telephone conference with M. Chalos re arrest
                                                   background (.3); telephone conference with
                                                   R. Jacobson re complaint (.1); review
                                                   precedents re same (.2); review and revise
                                                   complaint (2.7); correspond with N. Sauer, R.
                                                   Jacobson re same (.2).
11/09/20 Nikki Sauer                          7.20 Draft argument re jurisdiction for turnover
                                                   complaint (3.0); research, analyze precedent
                                                   complaints and temporary restraining orders
                                                   re same (.5); draft temporary restraining order
                                                   re same (1.4); draft declaration in support of
                                                   turnover complaint (2.2); correspond with R.
                                                   Jacobson re orders to show cause re arrested
                                                   vessel issue (.1).
11/10/20 Rob Jacobson                         4.00 Review, revise turnover complaint (2.3);
                                                   correspond with N. Sauer, A. McCammon re
                                                   declaration and temporary restraining order
                                                   (.4); review, revise turnover complaint re
                                                   Jackson Walker comments re same (.5);
                                                   review, revise turnover complaint re K&E
                                                   team re same (.4); review declaration and
                                                   temporary restraining order re same (.4).
11/10/20 Grant Jones                          2.30 Review turnover complaint and request for
                                                   temporary restraining order (.9); revise
                                                   complaint (.7); revise declaration in support
                                                   of complaint (.5); correspond with A.
                                                   McCammon re turnover complaint (.2).
11/10/20 Alex McCammon                        1.00 Revise turnover complaint (.5); revise
                                                   declaration re same (.3); correspond with R.
                                                   Jacobson re same (.2).
11/10/20 Anna G. Rotman, P.C.                 0.80 Review materials re turnover and automatic
                                                   stay complaint (.5); correspond with G. Jones
                                                   re same (.3).




                                                    5
             Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 16 of 119
Legal Services for the Period Ending November 30, 2020      Invoice Number:           1010083405
Bouchard Transportation Co., Inc.                            Matter Number:              49618-3
Adversary Proceedings & Contested Matters

Date     Name                                Hours Description
11/10/20 Nikki Sauer                          2.50 Review, revise temporary restraining order
                                                   and declaration re potential vessel turnover
                                                   action (1.9); correspond with K&E team re
                                                   same (.2); correspond with K&E team re
                                                   comments to same (.1); revise temporary
                                                   restraining order and related declaration re
                                                   same (.3).
11/11/20 Joanna Aybar                         0.70 Draft removal extension motion (.6);
                                                   correspond with N. Argentieri re same (.1).
11/15/20   Yusuf Salloum                      2.00 Draft and revise response to DIP objection.
11/16/20   Laura Saal                         0.90 Draft shell of DIP reply.
11/16/20   Yusuf Salloum                      1.70 Review and revise reply to DIP objection.
11/17/20   Yusuf Salloum                      3.30 Revise reply to objection to DIP (3.1);
                                                   conference with A. McCammon re same (.2).
11/18/20 Lauren Collins                       8.60 Research bankruptcy statutes re adversary
                                                   proceeding (4.3); draft research summary re
                                                   same (4.3).
11/18/20 Yusuf Salloum                        7.30 Conference with B. Winger re classification
                                                   dispute (.5); research same (3.2); review,
                                                   analyze memorandum re same (3.3);
                                                   conference with K&E team re same (.3).
11/18/20 Yusuf Salloum                        0.70 Review and revise reply to objection to DIP.
11/18/20 Nikki Sauer                          6.90 Telephone conference with Y. Salloum and R.
                                                   Jacobson re ABS dispute (.2); research issues,
                                                   legal arguments re same (5.7); draft summary
                                                   of issues re same (.5); telephone conference
                                                   with R. Jacobson, L. Collins and N.
                                                   Argentieri re same (.5).
11/18/20 W. Benjamin Winger                   1.70 Review, revise reply to DIP objection (1.1);
                                                   research and analyze diligence materials,
                                                   statutes and rules re same (.4); conferences
                                                   with K&E team re same (.2).
11/19/20 Lauren Collins                       6.50 Draft adversary pleading re classification
                                                   dispute.
11/19/20 Yusuf Salloum                        4.10 Research, analyze proceedings against
                                                   agencies and maritime matters (3.1); review,
                                                   revise research memorandum re same (1.0).




                                                    6
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 17 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083405
Bouchard Transportation Co., Inc.                             Matter Number:              49618-3
Adversary Proceedings & Contested Matters

Date     Name                                Hours Description
11/19/20 Nikki Sauer                          3.90 Review, revise summary analysis of research
                                                   re ABS dispute (.9); correspond with K&E
                                                   team re same (.1); telephone conference with
                                                   R. Jacobson, N. Argentieri and L. Collins re
                                                   draft of complaint re same (.2); review, revise
                                                   same (2.0); analyze law, federal regulations re
                                                   same (.7).
11/20/20 Nick Argentieri                      5.70 Research, analyze issues re preliminary
                                                   statement for ABS motion (.8); review, revise
                                                   same (4.9).
11/20/20 Lauren Collins                       1.70 Research precedent for positive injunctive
                                                   relief.
11/20/20 Yusuf Salloum                        4.60 Review, revise complaint re safety audit
                                                   dispute (2.5); research same (1.4); review
                                                   declaration re same (.7).
11/20/20 Nikki Sauer                          1.10 Correspond with K&E team re safety audit
                                                   complaint (.1); draft brief and analyze issues
                                                   re same (1.0).
11/21/20 Rob Jacobson                         4.00 Draft declaration in support of complaint for
                                                   temporary restraining order (3.4); review,
                                                   analyze diligence materials re same (.5);
                                                   correspond with Y. Salloum re same (.1).
11/21/20 Yusuf Salloum                        4.70 Review, revise adversary pleadings re
                                                   classification dispute (3.4); research same
                                                   (1.3).
11/21/20 Nikki Sauer                          4.60 Draft brief and legal arguments re safety audit
                                                   complaint (3.1); analyze law and federal
                                                   regulations re same (.5); review, revise
                                                   preliminary statement re same (1.0).
11/22/20 Nick Argentieri                      1.30 Research case law re safety audit complaint
                                                   (.3); revise same (.8); correspond with N.
                                                   Sauer, R. Jacobson and L. Collins re same
                                                   (.2).
11/22/20 Lauren Collins                       1.40 Review and revise motion re safety audit (.6);
                                                   research precedent materials re same (.8).
11/22/20 Rob Jacobson                         1.20 Review, revise declaration in support of
                                                   complaint for temporary restraining order
                                                   (1.0); correspond with Y. Salloum, K&E team
                                                   re same (.2).
11/22/20 Yusuf Salloum                        4.50 Review, revise complaint (1.3); review, revise
                                                   declaration (.4); review, revise brief (1.1);
                                                   research same (1.7).



                                                    7
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 18 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083405
Bouchard Transportation Co., Inc.                             Matter Number:              49618-3
Adversary Proceedings & Contested Matters

Date     Name                                Hours Description
11/22/20 Nikki Sauer                          3.60 Correspond with K&E team re safety audit
                                                   complaint (.2); research Administrative
                                                   Procedures Act (.4); analyze, summarize
                                                   issues and arguments re same (3.0).
11/23/20 Nikki Sauer                          2.90 Revise brief re safety audit complaint (2.8);
                                                   correspond with K&E team re same (.1).
11/24/20 Rob Jacobson                         0.60 Review, analyze complaint and temporary
                                                   restraining order re automatic stay and
                                                   discriminatory treatment matters (.4); review
                                                   statutes re same (.2).
11/24/20 Yusuf Salloum                        2.30 Review, revise pleadings re classification.
11/24/20 Nikki Sauer                          0.30 Correspond with K&E team re draft brief in
                                                   support of potential adversarial complaint
                                                   (.2); research law and issues re same (.1).
11/25/20 Nick Argentieri                      1.40 Draft adversary proceedings timeline (.2);
                                                   research same (1.2).
11/25/20 Grant Jones                          1.40 Correspond with A. McCammon, A. Rotman
                                                   re adversary proceedings timelines and related
                                                   issues (.2); research, analyze case law re same
                                                   (.7); research adversary proceedings timelines
                                                   (.5).
11/25/20 Nikki Sauer                          0.50 Correspond with N. Argentieri re adversary
                                                   proceeding timeline (.2); analyze issues re
                                                   same (.3).
11/27/20 Nick Argentieri                      0.70 Revise removal extension motion (.6);
                                                   correspond with B. Winger, A. McCammon
                                                   and N. Sauer re same (.1).
11/27/20 Alex McCammon                        1.70 Review and comment on removal extension
                                                   motion.
11/28/20 Grant Jones                          2.00 Research adversary proceedings timelines
                                                   (1.5); draft illustrative timeline for Company
                                                   (.5).
11/28/20 Yusuf Salloum                        1.00 Review and revise DIP reply.
11/29/20 Grant Jones                          1.70 Draft timeline and summary of adversary
                                                   proceedings.
11/29/20 Yusuf Salloum                        1.40 Review and revise DIP reply.
11/29/20 Nikki Sauer                          0.20 Correspond with K&E team re adversary
                                                   proceeding timeline and paths to emergence
                                                   deck.
11/30/20 Anna G. Rotman, P.C.                 0.60 Review and revise draft declaration re motion
                                                   for sales process order (.2); review and revise
                                                   draft DIP reply (.4).


                                                    8
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 19 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:            1010083405
Bouchard Transportation Co., Inc.                             Matter Number:               49618-3
Adversary Proceedings & Contested Matters

Date     Name                                Hours Description
11/30/20 Yusuf Salloum                        2.00 Review, revise pleadings re classification.
11/30/20 Nikki Sauer                          0.20 Correspond with G. Jones re adversary
                                                   proceeding illustrative timeline.
11/30/20 W. Benjamin Winger                   5.20 Review, revise DIP reply (3.9); research and
                                                   analyze statutes, case law, rules, local rules,
                                                   precedent and diligence materials re same
                                                   (1.0); conferences with Y. Salloum, K&E
                                                   team re same (.3).

Total                                        182.70




                                                      9
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 20 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083406
                                                                                Client Matter: 49618-4

In the Matter of Asset Analysis / Recovery




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                        $ 47,886.00
Total legal services rendered                                                                                  $ 47,886.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 21 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:   1010083406
Bouchard Transportation Co., Inc.                           Matter Number:      49618-4
Asset Analysis / Recovery




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Nick Argentieri                                            6.50     610.00     3,965.00
Ryan Blaine Bennett, P.C.                                 25.80   1,595.00    41,151.00
Alex McCammon                                              0.80     965.00       772.00
Nikki Sauer                                                2.70     740.00     1,998.00

TOTALS                                                   35.80               $ 47,886.00




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 22 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083406
Bouchard Transportation Co., Inc.                             Matter Number:              49618-4
Asset Analysis / Recovery


                                      Description of Legal Services

Date     Name                                Hours Description
11/02/20 Ryan Blaine Bennett, P.C.            2.70 Review, analyze lien claims, strategy for
                                                   removal and next steps re same (1.7);
                                                   telephone conferences with Freehill, Chalos
                                                   and Company re same (1.0).
11/03/20 Ryan Blaine Bennett, P.C.            2.20 Review, analyze strategy re arrested vessel
                                                   recovery and next steps.
11/05/20 Ryan Blaine Bennett, P.C.            3.40 Telephone conferences and correspond with
                                                   Bollinger counsel re Bollinger settlement and
                                                   analyze same, next steps (.9); analyze vessel
                                                   recovery strategy for Billybey and others (.5);
                                                   correspond and telephone conferences with
                                                   Company and Chalos re same (2.0).
11/06/20 Ryan Blaine Bennett, P.C.            2.10 Analyze arrested vessel strategy and next
                                                   steps (.7); telephone conferences and
                                                   correspond with Freehill, Chalos and
                                                   Company re same (1.4).
11/09/20 Ryan Blaine Bennett, P.C.            2.60 Analyze strategy and approach re arrested
                                                   vessels and potential settlement structures
                                                   (1.6); telephone conferences and correspond
                                                   with Company, Chalos re same (1.0).
11/10/20 Nick Argentieri                      1.10 Research precedent re removal extension
                                                   motions (.9); correspond with N. Sauer re
                                                   same (.2).
11/10/20 Ryan Blaine Bennett, P.C.            3.50 Telephone conferences and correspond with
                                                   arresting creditor counsel, Chalos and
                                                   Company re lien releases, vessel arrests and
                                                   next steps (1.5); review, analyze
                                                   documentation and strategy re same (2.0).
11/10/20 Nikki Sauer                          0.30 Correspond with K&E team re work in
                                                   process (.1); analyze precedent and
                                                   correspond with N. Argentieri re removal
                                                   extension motion (.2).
11/11/20 Nick Argentieri                      0.30 Correspond with N. Sauer, J. Aybar and K&E
                                                   team re removal motion.
11/13/20 Nick Argentieri                      0.50 Review, revise removal extension motion.
11/16/20 Nick Argentieri                      4.20 Review and revise removal extension motion.
11/16/20 Ryan Blaine Bennett, P.C.            1.40 Analyze strategy re arrested barges (.6);
                                                   telephone conferences and correspond with
                                                   Chalos, Company re same (.3); correspond
                                                   with 507 Capital re consent issues (.5).


                                                    3
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 23 of 119
Legal Services for the Period Ending November 30, 2020      Invoice Number:           1010083406
Bouchard Transportation Co., Inc.                            Matter Number:              49618-4
Asset Analysis / Recovery

Date     Name                                Hours Description
11/16/20 Nikki Sauer                          2.10 Review, comment on removal extension
                                                   motion (1.7); analyze precedent re same (.3);
                                                   correspond with N. Argentieri re same (.1).
11/23/20 Ryan Blaine Bennett, P.C.            2.00 Telephone conferences and correspond with
                                                   DOJ, maritime counsel and Company re
                                                   Bouchard Girls, 295 issues and next steps.
11/24/20 Ryan Blaine Bennett, P.C.            2.60 Analyze strategy and path for arrested boats
                                                   and vendor settlements (1.9); telephone
                                                   conferences and correspond with maritime
                                                   counsel, Company and creditor counsel re
                                                   same (.7).
11/24/20 Alex McCammon                        0.50 Review Billybey settlement agreement (.2);
                                                   correspond with R. Jacobson re de minimis
                                                   claims settlement procedures (.3).
11/25/20 Ryan Blaine Bennett, P.C.            3.30 Analyze vessel payments and settlements
                                                   (1.0); telephone conferences and correspond
                                                   with creditor counsel, maritime counsel re
                                                   same (1.4); analyze automatic stay issues re
                                                   same (.9).
11/30/20 Nick Argentieri                      0.40 Revise removal extension motion (.1);
                                                   correspond with B. Winger, A. McCammon
                                                   and N. Sauer re same (.3).
11/30/20 Alex McCammon                        0.30 Comment on removal extension motion.
11/30/20 Nikki Sauer                          0.30 Analyze removal extension motion (.1);
                                                   correspond with K&E team and Stroock re
                                                   same (.2).

Total                                         35.80




                                                      4
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 24 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083407
                                                                                Client Matter: 49618-5

In the Matter of Automatic Stay




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                      $ 109,930.00
Total legal services rendered                                                                                $ 109,930.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 25 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:    1010083407
Bouchard Transportation Co., Inc.                           Matter Number:       49618-5
Automatic Stay




                                       Summary of Hours Billed

Name                                                     Hours        Rate      Amount
Nick Argentieri                                           52.50     610.00     32,025.00
Ryan Blaine Bennett, P.C.                                  1.90   1,595.00      3,030.50
Lauren Collins                                             4.70     610.00      2,867.00
Debbie A. Farmer                                           6.40     740.00      4,736.00
Rob Jacobson                                              10.30     740.00      7,622.00
Grant Jones                                                7.70     835.00      6,429.50
Alex McCammon                                             36.00     965.00     34,740.00
Anna G. Rotman, P.C.                                       0.80   1,425.00      1,140.00
Nikki Sauer                                               12.00     740.00      8,880.00
W. Benjamin Winger                                         7.20   1,175.00      8,460.00

TOTALS                                                   139.50              $ 109,930.00




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 26 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083407
Bouchard Transportation Co., Inc.                             Matter Number:              49618-5
Automatic Stay


                                      Description of Legal Services

Date     Name                                Hours Description
11/02/20 Nick Argentieri                      2.80 Research maritime arrests (2.7); correspond
                                                   with A. McCammon and N. Sauer re same
                                                   (.1).
11/02/20 Ryan Blaine Bennett, P.C.            1.40 Telephone conferences and correspond with
                                                   creditor counsel, Chalos and Freehill re
                                                   automatic stay arguments re arrested vessels
                                                   and analyze same.
11/02/20 Alex McCammon                        4.30 Draft stay violation letter re creditor demand
                                                   for payment (.8); research and analyze issues
                                                   re vessel arrests (.8); research motions to
                                                   vacate (1.5); analyze issues re same (.9);
                                                   correspond with R. Bennett, B. Winger re
                                                   same (.1); analyze backup re creditor asserted
                                                   claims (.2).
11/02/20 Nikki Sauer                          2.80 Correspond with N. Argentieri re motion to
                                                   vacate (.3); review correspondence re same
                                                   (.2); research same (2.0); telephone
                                                   conference with B. Winger, A. McCammon
                                                   and Blank Rome group re UK P&I Club and
                                                   related automatic stay issues (.3).
11/02/20 W. Benjamin Winger                   0.60 Review and analyze automatic stay matters
                                                   (.4); conferences with R. Bennett and K&E
                                                   team re same (.2).
11/03/20 Alex McCammon                        3.70 Research, analyze law and issues re
                                                   enforcement of automatic stay (3.4); revise
                                                   automatic stay violation letter (.3).
11/03/20 Anna G. Rotman, P.C.                 0.20 Telephone conference with G. Jones re arrest
                                                   of vessels.
11/04/20 Nick Argentieri                      6.00 Draft summary chart re vessel arrests and
                                                   substitute custodians (.5); review and analyze
                                                   dockets, motions, orders and arrest warrants
                                                   (.5); revise summary chart (4.7); correspond
                                                   with A. McCammon re same (.3).
11/04/20 Alex McCammon                        0.80 Revise automatic stay violation letter (.7);
                                                   correspond with N. Sauer, N. Argentieri re
                                                   motion to lift stay and vessel arrest summary
                                                   chart (.1).




                                                    3
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 27 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083407
Bouchard Transportation Co., Inc.                             Matter Number:              49618-5
Automatic Stay

Date     Name                                Hours Description
11/05/20 Nick Argentieri                      6.00 Analyze precedent motions and Bankruptcy
                                                   Code provisions re automatic stay (1.0);
                                                   research precedent and review findings (.5);
                                                   research stay enforcement and motions for
                                                   order to show cause for arrest (4.5).
11/05/20 Grant Jones                          3.90 Research admiralty vessel arrests and
                                                   bankruptcy property (2.5); analyze and
                                                   summarize research (.9); correspond with A.
                                                   McCammon and R. Jacobson re conclusions
                                                   from research (.5).
11/05/20 Alex McCammon                        1.50 Analyze issues re litigation and stay
                                                   enforcement (.4); correspond with G. Jones re
                                                   same (.1); correspond with N. Sauer, N.
                                                   Argentieri re precedent motions to enforce
                                                   automatic stay (.1); correspond with N. Sauer
                                                   re research (.1); review and analyze case law
                                                   re motions for orders to show cause (.8).
11/05/20 Nikki Sauer                          3.30 Research arrested vessel procedures in
                                                   bankruptcy.
11/06/20 Nick Argentieri                      1.50 Review vessel arrest orders, extract relevant
                                                   language and revise chart summarizing
                                                   related information (1.4); correspond with A.
                                                   McCammon re same (.1).
11/06/20 Alex McCammon                        2.50 Review and analyze vessel arrest orders (1.1);
                                                   correspond with R. Bennett, B. Winger re
                                                   same (.4); analyze case law re arrested vessels
                                                   and jurisdiction (1.0).
11/09/20 Nick Argentieri                      3.60 Research automatic stay issue (3.2); telephone
                                                   conference and correspond with A.
                                                   McCammon, K&E team re same (.2);
                                                   telephone conference with R. Jacobson and L.
                                                   Collins re same (.2).
11/09/20 Rob Jacobson                         1.00 Review, analyze and comment on lift stay
                                                   stipulation (.8); correspond with A.
                                                   McCammon re same (.2).
11/10/20 Lauren Collins                       0.70 Review and revise motion for order to show
                                                   cause.
11/10/20 Alex McCammon                        0.60 Comment on lift stay stipulation re settlement
                                                   (.3); correspond with D. Farmer, R. Jacobson
                                                   and N. Sauer re stipulation re dismissal of
                                                   claims (.2); correspond with creditor counsel
                                                   re release of arrested vessels (.1).
11/10/20 W. Benjamin Winger                   0.20 Review, analyze automatic stay matters (.1);
                                                   conferences with K&E team re same (.1).

                                                    4
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 28 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:             1010083407
Bouchard Transportation Co., Inc.                             Matter Number:                49618-5
Automatic Stay

Date     Name                                Hours Description
11/11/20 Nick Argentieri                      3.20 Draft vessel arrests summary table (.2);
                                                   compile vessel arrest materials (.1); review,
                                                   analyze arrest information and add to table
                                                   (.8); research arrest orders (1.8); correspond
                                                   with A. McCammon re same (.3).
11/11/20 Alex McCammon                        0.70 Correspond with J. Walsh re stipulation (.2);
                                                   telephone conferences with S. Cheatham re
                                                   vessel release (.1); correspond with N.
                                                   Argentieri re vessel arrest actions (.4).
11/12/20 Nick Argentieri                      3.00 Research federal loan program (1.4);
                                                   correspond with A. McCammon re same (.2);
                                                   review, analyze motions to extend time to
                                                   remove actions to develop familiarity with
                                                   format and language (1.3); compile shell
                                                   motion and lien release (.1).
11/12/20 Lauren Collins                       4.00 Research automatic stay matters (2.5); revise
                                                   materials re same (1.5).
11/12/20 Rob Jacobson                         2.10 Review, analyze proposed lift stay motions
                                                   (.8); draft summary re same (.7); review
                                                   docket, diligence materials re same (.6).
11/13/20 Nick Argentieri                      1.90 Revise stay lift stipulation and analyze docket
                                                   filings re same.
11/15/20 Grant Jones                          1.00 Review background facts re automatic stay
                                                   (.5); draft summary of facts for automatic stay
                                                   dispute (.5).
11/16/20 Nick Argentieri                      1.50 Correspond with N. Sauer re stay stipulation
                                                   (.2); review, revise same (1.1); correspond
                                                   with D. Farmer, A. McCammon re same (.2).
11/16/20 Debbie A. Farmer                     2.60 Draft automatic stay lift stipulation (2.0);
                                                   correspond with K&E team re same (.2);
                                                   review, revise same (.4).
11/16/20 Grant Jones                          2.80 Correspond with A. Rotman re facts for
                                                   automatic stay dispute (.2); draft responses to
                                                   questions re witness preparation (.7); attend
                                                   witness preparation session (.4); draft direct
                                                   examination outline (1.5).
11/17/20 Nick Argentieri                      4.50 Research intervening plaintiffs in vessel arrest
                                                   disputes (1.1); correspond with N. Sauer re
                                                   same (.3); revise stay lift stipulation (.2);
                                                   telephone conference re second day hearing
                                                   (.5); research substitute custodian issues (2.1);
                                                   correspond with A. McCammon, Y. Salloum
                                                   re same (.3).


                                                    5
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 29 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083407
Bouchard Transportation Co., Inc.                             Matter Number:              49618-5
Automatic Stay

Date     Name                                Hours Description
11/17/20 Debbie A. Farmer                     0.20 Correspond with K&E team re lift stay
                                                   motion.
11/17/20 Alex McCammon                        1.80 Review and comment on automatic stay relief
                                                   stipulations.
11/17/20 Nikki Sauer                          3.80 Draft stipulation re arrested vessel issues
                                                   (2.8); analyze precedent and other issues re
                                                   same (1.0).
11/18/20 Nick Argentieri                      8.90 Research lift stay stipulation precedent (.3);
                                                   revise lift stay stipulation (.9); correspond
                                                   with D. Farmer, A. McCammon re same (.4);
                                                   research certification and automatic stay
                                                   issues (5.4); telephone conferences with N.
                                                   Sauer, R. Jacobson and L. Collins re same
                                                   (.3); research standard of review (1.4);
                                                   correspond with Y. Salloum, N. Sauer re
                                                   same (.2).
11/18/20 Rob Jacobson                         7.20 Correspond with L. Collins, N. Argentieri re
                                                   automatic stay research (.3); telephone
                                                   conference with L. Collins, N. Argentieri re
                                                   automatic stay research (.3); research
                                                   automatic stay, anti-discrimination case law
                                                   (4.8); correspond with L. Collins re same (.2);
                                                   review research re same (.3); correspond with
                                                   N. Sauer re same (.2); draft summary re
                                                   automatic stay, anti-discrimination research
                                                   (.9); revise summary re same (.2).
11/18/20 Alex McCammon                        2.10 Analyze pleadings and issues re Jones Act
                                                   plaintiffs (.9); telephone conference with R.
                                                   Jacobson re stay violation letter (.1); review
                                                   and analyze issues re lift stay stipulations
                                                   (1.1).
11/18/20 Nikki Sauer                          0.10 Revise stipulation re arrested vessel issues.
11/18/20 W. Benjamin Winger                   3.40 Review and revise stipulations, letters and
                                                   other materials re automatic stay issues (1.9);
                                                   research and analyze case law, statutes,
                                                   precedent and diligence materials re same
                                                   (.9); conferences with Company,
                                                   stakeholders, K&E team and other advisors re
                                                   same (.6).




                                                    6
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 30 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:            1010083407
Bouchard Transportation Co., Inc.                             Matter Number:               49618-5
Automatic Stay

Date     Name                                Hours Description
11/19/20 Nick Argentieri                      7.90 Review, summarize case law re
                                                   Administrative Procedures Act (.2);
                                                   correspond with N. Sauer re same (.1);
                                                   telephone conference with R. Jacobson, N.
                                                   Sauer and L. Collins re automatic stay motion
                                                   (.2); draft, revise same (5.8); research same
                                                   (.4); telephone conference with B. Winger, D.
                                                   Farmer re lift stay stipulation (.4); revise same
                                                   (.8).
11/19/20 Debbie A. Farmer                     1.70 Review and revise automatic lift stay
                                                   stipulation (.9); correspond with K&E team re
                                                   same (.4); telephone conference with B.
                                                   Winger and N. Argentieri re same (.4).
11/19/20 Alex McCammon                        2.30 Correspond with plaintiff counsel re lift stay
                                                   request (.2); correspond with J. Walsh re same
                                                   (.1); review and comment on lift stay
                                                   stipulations (1.5); correspond with K&E team
                                                   re same (.5).
11/19/20 Nikki Sauer                          2.00 Correspond with A. McCammon, B. Winger
                                                   re McAllister stipulation (.3); revise
                                                   stipulation re same (.3); analyze settlement
                                                   agreement with Billybey and determine next
                                                   steps (1.4).
11/19/20 W. Benjamin Winger                   1.60 Review, revise stipulations and related
                                                   materials (.6); research and analyze case law,
                                                   statutes, rules and diligence materials re same
                                                   (.7); conferences with K&E team re same (.3).
11/20/20 Nick Argentieri                      0.50 Telephone conference with B. Winger and D.
                                                   Farmer re stay lift stipulation (.2); revise same
                                                   (.3).
11/20/20 Alex McCammon                        2.90 Telephone conference with creditor counsel re
                                                   stay relief (.2); analyze issues re automatic
                                                   stay (1.4); telephone conference with B.
                                                   Winger, K&E team re operational items, stay
                                                   relief, stipulations and work in process (1.0);
                                                   prepare for same (.3).
11/22/20 Ryan Blaine Bennett, P.C.            0.50 Review pending requests for stay relief and
                                                   analyze approach re same.
11/22/20 Alex McCammon                        1.30 Correspond with B. Winger, N. Sauer re lift
                                                   stay stipulation (.1); draft summary of open
                                                   automatic stay issues (.8); correspond with R.
                                                   Bennett and B. Winger re same (.4).
11/23/20 Debbie A. Farmer                     0.50 Correspond with K&E team re lift stay
                                                   stipulation.

                                                    7
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 31 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:            1010083407
Bouchard Transportation Co., Inc.                             Matter Number:               49618-5
Automatic Stay

Date     Name                                Hours Description
11/23/20 Alex McCammon                        2.20 Telephone conference with R. Bennett, B.
                                                   Winger, M. Chalos, J. Walsh and M. Ray re
                                                   vessel arrest matter (.4); analyze issues re
                                                   same (1.0); research automatic stay (.8).
11/23/20 W. Benjamin Winger                   0.80 Review, revise automatic stay stipulation (.3);
                                                   research, analyze diligence materials re same
                                                   (.3); conferences with K&E team re same (.2).
11/24/20 Alex McCammon                        7.20 Telephone conferences with B. Winger, R.
                                                   Bennett and J. Walsh re global strategy (.8);
                                                   telephone conference with A. Rotman re
                                                   vessel arrest matter (.2); analyze issues re
                                                   same (3.2); correspond with R. Bennett, K&E
                                                   team re same (.9); analyze open issues re
                                                   automatic stay and Jones Act (2.1).
11/24/20 Anna G. Rotman, P.C.                 0.20 Telephone conference with A. McCammon re
                                                   vessel arrest and review correspondence re
                                                   same.
11/25/20 Debbie A. Farmer                     0.80 Correspond with A. McCammon, K&E team
                                                   and outside counsel re stipulation (.3); review,
                                                   analyze same (.5).
11/25/20 Alex McCammon                        2.10 Correspond with D. Farmer re lift stay
                                                   stipulations (.4); analyze issues re same (.7);
                                                   research automatic stay, turnover and
                                                   custodians (.3); correspond with R. Bennett re
                                                   same (.3); correspond with stakeholders re lift
                                                   stay requests (.4).
11/25/20 Anna G. Rotman, P.C.                 0.40 Review and analyze vessel arrest issue.
11/25/20 W. Benjamin Winger                   0.60 Review, revise automatic stay stipulation (.2);
                                                   research, analyze diligence materials re same
                                                   (.2); conferences with K&E team re same (.2).
11/30/20 Nick Argentieri                      1.20 Revise lift stay stipulation and create form
                                                   stipulation (.7); correspond with A.
                                                   McCammon, D. Farmer re same (.3); review
                                                   and compile lien releases (.2).
11/30/20 Debbie A. Farmer                     0.60 Correspond with N. Argentieri re stipulation
                                                   (.3); review and revise same (.3).

Total                                        139.50




                                                      8
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 32 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083408
                                                                                Client Matter: 49618-6

In the Matter of Business Operations




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                        $ 57,692.00
Total legal services rendered                                                                                  $ 57,692.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 33 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:   1010083408
Bouchard Transportation Co., Inc.                           Matter Number:      49618-6
Business Operations




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Nick Argentieri                                            0.50     610.00       305.00
Ryan Blaine Bennett, P.C.                                 13.40   1,595.00    21,373.00
Lauren Collins                                             3.30     610.00     2,013.00
Rob Jacobson                                               3.50     740.00     2,590.00
Alex McCammon                                             19.40     965.00    18,721.00
W. Benjamin Winger                                        10.80   1,175.00    12,690.00

TOTALS                                                   50.90               $ 57,692.00




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 34 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:            1010083408
Bouchard Transportation Co., Inc.                             Matter Number:               49618-6
Business Operations


                                      Description of Legal Services

Date     Name                                Hours Description
11/01/20 Alex McCammon                        0.50 Correspond with R. Jacobson and K&E team
                                                   re Company operational matters.
11/02/20 Ryan Blaine Bennett, P.C.            1.80 Telephone conferences and correspond with
                                                   Company, Portage re government
                                                   correspondence and strategy re DOC, Coast
                                                   Guard.
11/03/20 Ryan Blaine Bennett, P.C.            2.00 Telephone conferences and correspond with
                                                   Company, Freehill re ABS, USCG strategy
                                                   and next steps.
11/03/20 Alex McCammon                        0.50 Review operational open items tracker and
                                                   correspond with Portage re same and updates.
11/04/20 Ryan Blaine Bennett, P.C.            3.30 Analyze strategy and tactics re ABS, USCG
                                                   and telephone conferences and correspond
                                                   with Company, Freehill and Portage re same
                                                   (2.8); prepare for and telephone conference
                                                   with U.S. DOJ re same (.5).
11/04/20 Lauren Collins                       3.30 Prepare operational matters priority list (3.0);
                                                   update tracker re work in process (.3).
11/04/20 Rob Jacobson                         3.50 Review, revise and comment on open
                                                   diligence and work in process items (2.7);
                                                   review diligence materials re same (.3);
                                                   correspond with L. Collins re same (.3);
                                                   correspond with A. McCammon re same (.2).
11/04/20 Alex McCammon                        1.50 Correspond with R. Jacobson, L. Collins re
                                                   operational open items tracker (.2); review
                                                   and revise same (.8); correspond with Portage
                                                   re key dates (.5).
11/04/20 W. Benjamin Winger                   0.90 Review, analyze DOC matters (.3);
                                                   conference with stakeholders, Company, A.
                                                   McCammon and K&E team re same (.5);
                                                   research diligence materials re same (.1).
11/05/20 Nick Argentieri                      0.50 Telephone conference with A. McCammon,
                                                   K&E team and outside advisors re operational
                                                   issues.
11/05/20 Alex McCammon                        1.80 Correspond with Portage and K&E team re
                                                   open operational items (.7); analyze same
                                                   (.2); correspond with D. Farmer re master
                                                   service list (.2); telephone conference with
                                                   Portage, Jefferies, R. Bennett and K&E team
                                                   re update and next steps (.5); comment on
                                                   illustrative case timeline (.2).

                                                    3
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 35 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083408
Bouchard Transportation Co., Inc.                             Matter Number:              49618-6
Business Operations

Date     Name                                Hours Description
11/05/20 W. Benjamin Winger                   0.60 Review, analyze vendor matter (.2);
                                                   conferences with vendor's counsel, Company
                                                   re same (.3); research, analyze diligence
                                                   materials re same (.1).
11/09/20 W. Benjamin Winger                   0.20 Review, analyze vendor issue (.1); correspond
                                                   with K&E team re same (.1).
11/11/20 Alex McCammon                        1.60 Telephone conference with J. Gasbarra re
                                                   monthly operating reports (.1); correspond
                                                   with L. Collins re work in process and
                                                   inbounds trackers (.3); telephone conference
                                                   with Y. Salloum, K&E team re work in
                                                   process and next steps (.5); review and update
                                                   inbounds tracker (.7).
11/12/20 Alex McCammon                        2.40 Correspond with parties re work in process
                                                   (.5); analyze open operational, diligence items
                                                   and inbounds tracker (1.4); telephone
                                                   conferences with R. Jacobson re first day
                                                   order reporting (.5).
11/14/20 W. Benjamin Winger                   0.60 Review, revise materials re operational
                                                   updates (.3); research, analyze diligence
                                                   materials re same (.2); conferences with R.
                                                   Jacobson, K&E team re same (.1).
11/16/20 Alex McCammon                        0.90 Telephone conference with J. Gasbarra re
                                                   operations update (.5); telephone conference
                                                   with B. Winger re same (.4).
11/17/20 Alex McCammon                        4.10 Review list of open inbounds and operational
                                                   items (.7); analyze issues and coordinate
                                                   resolutions re same (2.9); revise same (.5).
11/19/20 Alex McCammon                        1.40 Telephone conferences with J. Gasbarra re
                                                   Paycheck Protection Program loan, monthly
                                                   operating report and first day order reporting
                                                   (.3); telephone conference with B. Winger re
                                                   ordinary course professionals (.3); correspond
                                                   with Company re same and creditor inbounds
                                                   (.8).
11/20/20 Ryan Blaine Bennett, P.C.            1.40 Analyze strategy and approach re ABS (.4);
                                                   correspond and telephone conferences with
                                                   Company and Freehill re same (1.0).
11/20/20 Alex McCammon                        0.80 Telephone conference with J. Gasbarra re
                                                   payments, operational matters (.2); analyze
                                                   issues re same (.6).
11/23/20 Alex McCammon                        0.80 Correspond with Portage re near term and
                                                   operational items.


                                                    4
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 36 of 119
Legal Services for the Period Ending November 30, 2020      Invoice Number:          1010083408
Bouchard Transportation Co., Inc.                            Matter Number:             49618-6
Business Operations

Date     Name                                Hours Description
11/23/20 W. Benjamin Winger                   4.10 Review, analyze vessel and operations
                                                   matters (2.2); conferences with stakeholders,
                                                   K&E team and advisors re same (1.4); review,
                                                   revise materials re same (.5).
11/24/20 W. Benjamin Winger                   4.20 Review, analyze vessel and operations
                                                   matters (2.9); conferences with stakeholders,
                                                   K&E team and advisors re same (1.1); review,
                                                   revise materials re same (.2).
11/25/20 Ryan Blaine Bennett, P.C.            2.00 Telephone conferences and correspond with
                                                   maritime counsel and DOJ re Bouchard Girls
                                                   situation, strategy and next steps (1.5);
                                                   correspond and telephone conferences with
                                                   Company re same (.5).
11/25/20 Alex McCammon                        2.10 Review and analyze open items re operations
                                                   (1.6); correspond with Portage re same (.5).
11/27/20 Ryan Blaine Bennett, P.C.            2.30 Prepare for and telephone conference with
                                                   maritime counsel, DOJ and Wells re
                                                   Bouchard Girls situation, next steps (1.5);
                                                   correspond with maritime counsel, Company
                                                   re same (.4); telephone conference with Wells
                                                   counsel re same (.2); correspond with
                                                   Company re new hires and next steps (.2).
11/27/20 Alex McCammon                        1.00 Telephone conference with R. Bennett, J.
                                                   Walsh, M. Chalos, Reed Smith, National
                                                   Maritime Services and United States re
                                                   Yellow Fin situation (.7); prepare for same
                                                   (.3).
11/30/20 Ryan Blaine Bennett, P.C.            0.60 Correspond with DOJ and maritime counsel
                                                   re vessel issues.
11/30/20 W. Benjamin Winger                   0.20 Review, analyze maritime matter (.1);
                                                   conferences with Company counsel re same
                                                   (.1).

Total                                         50.90




                                                      5
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 37 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083409
                                                                                Client Matter: 49618-7

In the Matter of Case Administration




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                        $ 23,201.00
Total legal services rendered                                                                                  $ 23,201.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 38 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:   1010083409
Bouchard Transportation Co., Inc.                           Matter Number:      49618-7
Case Administration




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Nick Argentieri                                            2.00     610.00     1,220.00
Joanna Aybar                                               1.80     340.00       612.00
Lauren Collins                                            11.60     610.00     7,076.00
Debbie A. Farmer                                           3.50     740.00     2,590.00
Rob Jacobson                                               4.70     740.00     3,478.00
Alex McCammon                                              1.30     965.00     1,254.50
Graham M. Owen                                             0.50     610.00       305.00
Yusuf Salloum                                              2.00     965.00     1,930.00
Nikki Sauer                                                3.70     740.00     2,738.00
W. Benjamin Winger                                         1.70   1,175.00     1,997.50

TOTALS                                                   32.80               $ 23,201.00




                                                    2
             Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 39 of 119
Legal Services for the Period Ending November 30, 2020            Invoice Number:            1010083409
Bouchard Transportation Co., Inc.                                  Matter Number:               49618-7
Case Administration


                                      Description of Legal Services

Date       Name                              Hours        Description
11/01/20   Lauren Collins                     0.30        Revise tracker re work in process.
11/03/20   Lauren Collins                     0.20        Revise tracker re work in process.
11/05/20   Lauren Collins                     0.50        Revise tracker re work in process (.2);
                                                          telephone conference with Portage re open
                                                          and ongoing items (.3).
11/05/20 Rob Jacobson                          0.40       Telephone conference with R. Bennett, K&E
                                                          team, Portage and Jefferies re work in process
                                                          and next steps.
11/05/20 Graham M. Owen                        0.50       Telephone conference with R. Bennett, K&E
                                                          team and Portage re open and ongoing items.
11/05/20 Nikki Sauer                           0.50       Telephone conference with R. Bennett, K&E
                                                          team and Portage re priority work streams.
11/09/20 Lauren Collins                        1.00       Revise work in process tracker (.7); telephone
                                                          conference re next steps in case (.3).
11/09/20 Rob Jacobson                          1.00       Telephone conference with A. McCammon,
                                                          K&E team re case status and next steps (.4);
                                                          review, comment on work in process tracker
                                                          (.4); correspond with L. Collins re same (.2).
11/09/20 Nikki Sauer                           0.20       Telephone conference with A. McCammon,
                                                          K&E team re priority work streams and next
                                                          steps.
11/10/20 Rob Jacobson                          0.20       Review, revise work in process tracker (.1);
                                                          correspond with L. Collins re same (.1).
11/11/20 Nick Argentieri                       0.50       Telephone conference with A. McCammon,
                                                          K&E team re work in process.
11/11/20 Lauren Collins                        0.80       Telephone conference with A. McCammon
                                                          and K&E team re work in process (.3); update
                                                          work in process and operational work in
                                                          process tracker (.5).
11/11/20 Debbie A. Farmer                      0.60       Correspond and conference with A.
                                                          McCammon, K&E team re work in process.
11/11/20 Rob Jacobson                          0.70       Review, revise work in process trackers (.6);
                                                          correspond with L. Collins re same (.1).
11/11/20 Yusuf Salloum                         0.50       Conference with K&E team re work in
                                                          process.
11/11/20 Nikki Sauer                           0.70       Analyze precedent re removal extension
                                                          motion (.1); correspond with N. Argentieri re
                                                          same (.1); telephone conference with K&E
                                                          team re work in process (.5).


                                                      3
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 40 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083409
Bouchard Transportation Co., Inc.                             Matter Number:              49618-7
Case Administration

Date     Name                                Hours Description
11/14/20 Lauren Collins                       0.50 Revise tracker re work in process.
11/14/20 Rob Jacobson                         0.60 Telephone conference with B. Winger, K&E
                                                   team re near term items and next steps.
11/14/20 Alex McCammon                        0.80 Telephone conference with B. Winger, K&E
                                                   team re work in process and next steps (.7);
                                                   telephone conference with Y. Salloum re
                                                   follow-up re same (.1).
11/14/20 Nikki Sauer                          0.70 Telephone conference with B. Winger, K&E
                                                   team re priority work streams.
11/14/20 W. Benjamin Winger                   0.90 Conference with N. Sauer and K&E team re
                                                   work in process (.7); prepare for same (.2).
11/17/20 Joanna Aybar                         0.20 Correspond with Jackson Walker and Y.
                                                   Salloum re first day hearing transcript.
11/17/20 Lauren Collins                       1.50 Revise tracker re work in process.
11/19/20 Lauren Collins                       1.10 Revise tracker re work in process.
11/20/20 Nick Argentieri                      1.00 Telephone conference with B. Winger and
                                                   K&E team re work in process.
11/20/20 Lauren Collins                       2.00 Review and revise tracker re work in process
                                                   (1.0); work in process telephone conference
                                                   with B. Winger and K&E team (1.0).
11/20/20 Debbie A. Farmer                     0.60 Correspond with B. Winger and K&E team re
                                                   work in process (.1); telephone conference
                                                   with same re work in process (.5).
11/20/20 Rob Jacobson                         1.30 Telephone conference with B. Winger, K&E
                                                   team re work in process and next steps (1.0);
                                                   prepare for same (.1); review, revise work in
                                                   process tracker re same (.2).
11/20/20 Yusuf Salloum                        1.00 Conference with B. Winger and K&E team re
                                                   work in process.
11/20/20 Nikki Sauer                          1.00 Telephone conference with B. Winger, K&E
                                                   team re work in process and next steps.
11/20/20 W. Benjamin Winger                   0.80 Prepare for and conference with Y. Salloum
                                                   and K&E team re work in process.
11/25/20 Joanna Aybar                         1.60 Draft list of notice of appearances and pro hac
                                                   vices filed in bankruptcy case.
11/25/20 Debbie A. Farmer                     0.40 Review, revise work in process tracker.
11/29/20 Lauren Collins                       1.20 Correspond with D. Farmer re work in
                                                   process document and work in process
                                                   telephone conference (.5); set up weekly work
                                                   in process telephone conference (.2); review
                                                   precedent working group lists (.2); update
                                                   work in process (.3).

                                                    4
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 41 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083409
Bouchard Transportation Co., Inc.                             Matter Number:              49618-7
Case Administration

Date     Name                                Hours Description
11/29/20 Debbie A. Farmer                     1.40 Correspond with A. McCammon, L. Collins
                                                   re work in process (.2); telephone conference
                                                   with L. Collins re same (.5); review, revise
                                                   work in process tracker (.7).
11/30/20 Nick Argentieri                      0.50 Telephone conference with A. McCammon,
                                                   K&E team re work in process.
11/30/20 Lauren Collins                       2.50 Revise tracker re work in process (.3);
                                                   telephone conference with A. McCammon,
                                                   K&E team re work in process (.5); update
                                                   work in process (.5); draft working group list
                                                   (1.2).
11/30/20 Debbie A. Farmer                     0.50 Telephone conference with A. McCammon,
                                                   K&E team re work in process.
11/30/20 Rob Jacobson                         0.50 Conference with A. McCammon, K&E team
                                                   re work in process and next steps.
11/30/20 Alex McCammon                        0.50 Telephone conference with Y. Salloum, K&E
                                                   team re work in process.
11/30/20 Yusuf Salloum                        0.50 Conference with K&E team re work in
                                                   process.
11/30/20 Nikki Sauer                          0.60 Revise work in process chart (.1); telephone
                                                   conference with K&E team re same (.5).

Total                                         32.80




                                                      5
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 42 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083410
                                                                                Client Matter: 49618-8

In the Matter of Claims Analysis and Objections




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                        $ 26,632.00
Total legal services rendered                                                                                  $ 26,632.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 43 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:   1010083410
Bouchard Transportation Co., Inc.                           Matter Number:      49618-8
Claims Analysis and Objections




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Nick Argentieri                                            2.30     610.00     1,403.00
Joanna Aybar                                               1.00     340.00       340.00
Lauren Collins                                             6.50     610.00     3,965.00
Rob Jacobson                                              12.40     740.00     9,176.00
Alex McCammon                                              7.30     965.00     7,044.50
Laura Saal                                                 0.80     445.00       356.00
W. Benjamin Winger                                         3.70   1,175.00     4,347.50

TOTALS                                                   34.00               $ 26,632.00




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 44 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:         1010083410
Bouchard Transportation Co., Inc.                             Matter Number:            49618-8
Claims Analysis and Objections


                                      Description of Legal Services

Date     Name                                Hours Description
11/11/20 Nick Argentieri                      2.30 Review, analyze Company documents re
                                                   federal loan program (.7); research same
                                                   (1.2); summarize findings and correspond
                                                   with A. McCammon re same (.4).
11/16/20 Alex McCammon                        2.20 Analyze issues re maritime claims, substitute
                                                   custodians and traded claims (1.7);
                                                   correspond with parties re same (.5).
11/20/20 Joanna Aybar                         1.00 Draft de minimis claims procedures motion
                                                   (.9); correspond with R. Jacobson re same
                                                   (.1).
11/20/20 Rob Jacobson                         4.80 Research de minimis claims procedures
                                                   motion (.5); review, analyze precedent re
                                                   same (.6); draft de minimis claims procedures
                                                   motion (3.7).
11/20/20 Alex McCammon                        1.90 Correspond and telephone conference with M.
                                                   Chalos re settlement (.5); draft 9019 motion
                                                   re same (.7); telephone conference with M.
                                                   Chalos re settlement update (.1); analyze
                                                   issues re same (.6).
11/20/20 Laura Saal                           0.80 Draft shell re de minimis claims procedures
                                                   motion.
11/20/20 W. Benjamin Winger                   0.70 Review, revise 9019 motion (.4); research,
                                                   analyze diligence materials re same (.2);
                                                   conferences with A. McCammon, K&E team
                                                   re same (.1).
11/21/20 Rob Jacobson                         2.40 Draft de minimis claims settlement
                                                   procedures motion (1.8); review, analyze
                                                   precedent re same (.6).
11/21/20 Alex McCammon                        1.30 Review and revise Billybey 9019 motion.
11/21/20 W. Benjamin Winger                   0.40 Review, revise 9019 motion (.2); conferences
                                                   with A. McCammon, K&E team re same (.2).
11/22/20 Rob Jacobson                         3.00 Review, revise de minimis settlement
                                                   procedures motion (2.4); review, analyze
                                                   precedent re same (.6).
11/23/20 Rob Jacobson                         1.00 Review, revise de minimis settlement
                                                   procedures motion (.8); correspond with A.
                                                   McCammon re same (.1); correspond with
                                                   Jackson Walker re same (.1).
11/24/20 Lauren Collins                       6.10 Research, analyze treatment of arbitral award
                                                   under bankruptcy code.

                                                    3
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 45 of 119
Legal Services for the Period Ending November 30, 2020      Invoice Number:           1010083410
Bouchard Transportation Co., Inc.                            Matter Number:              49618-8
Claims Analysis and Objections

Date     Name                                Hours Description
11/24/20 Rob Jacobson                         0.80 Review, revise de minimis claims settlement
                                                   procedures motion (.7); correspond with K&E
                                                   team re same (.1).
11/25/20 Lauren Collins                       0.40 Research, analyze treatment of arbitral awards
                                                   under bankruptcy code.
11/25/20 Rob Jacobson                         0.40 Draft summary of settlement procedures (.3);
                                                   correspond with B. Winger and A.
                                                   McCammon re same (.1).
11/25/20 Alex McCammon                        1.90 Telephone conference with B. Winger re
                                                   Billybey 9019 motion (.8); review and revise
                                                   same (.5); correspond with N. Sauer re same
                                                   (.5); coordinate filing of same (.1).
11/25/20 W. Benjamin Winger                   2.60 Review, revise 9019 motion (1.4); research,
                                                   analyze diligence materials, precedent and
                                                   rules re same (.8); conferences with A.
                                                   McCammon, K&E team re same (.4).

Total                                         34.00




                                                      4
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 46 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083411
                                                                                Client Matter: 49618-10

In the Matter of Creditor and Stakeholder Issues




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                         $ 7,129.00
Total legal services rendered                                                                                   $ 7,129.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 47 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:   1010083411
Bouchard Transportation Co., Inc.                           Matter Number:     49618-10
Creditor and Stakeholder Issues




                                       Summary of Hours Billed

Name                                                     Hours       Rate     Amount
Alex McCammon                                             3.40     965.00     3,281.00
Nikki Sauer                                               5.20     740.00     3,848.00

TOTALS                                                    8.60               $ 7,129.00




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 48 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:            1010083411
Bouchard Transportation Co., Inc.                             Matter Number:              49618-10
Creditor and Stakeholder Issues


                                      Description of Legal Services

Date     Name                                Hours Description
11/19/20 Alex McCammon                        3.40 Telephone conferences with creditor counsel
                                                   re settlement (.3); telephone conference with
                                                   M. Chalos re same (.1); telephone conference
                                                   with creditor counsel re settlement (.3); draft
                                                   agreement re same (.7); analyze issues re
                                                   claims resolutions (2.0).
11/20/20 Nikki Sauer                          4.40 Draft 9019 motion re Billybey settlement
                                                   (3.9); analyze precedent re same (.5).
11/23/20 Nikki Sauer                          0.20 Revise 9019 motion re Billybey settlement.
11/25/20 Nikki Sauer                          0.60 Correspond with A. McCammon re 9019
                                                   motion (.1); draft 9019 motion re Billybey
                                                   settlement (.5).

Total                                          8.60




                                                      3
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 49 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083412
                                                                                Client Matter: 49618-12

In the Matter of DIP Financing / Cash Collat./ Cash Mgmt.




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                      $ 327,193.00
Total legal services rendered                                                                                $ 327,193.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 50 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:    1010083412
Bouchard Transportation Co., Inc.                           Matter Number:      49618-12
DIP Financing / Cash Collat./ Cash Mgmt.




                                       Summary of Hours Billed

Name                                                     Hours        Rate      Amount
Nick Argentieri                                            4.60     610.00      2,806.00
Ryan Blaine Bennett, P.C.                                 69.00   1,595.00    110,055.00
Mary Kogut Brawley, P.C.                                  32.10   1,325.00     42,532.50
Lauren Collins                                             4.30     610.00      2,623.00
Debbie A. Farmer                                           1.00     740.00        740.00
Alex McCammon                                             25.40     965.00     24,511.00
Graham M. Owen                                            58.20     610.00     35,502.00
Jordan Roberts                                            20.60   1,135.00     23,381.00
Henry Rosas                                                2.50     445.00      1,112.50
Yusuf Salloum                                              3.50     965.00      3,377.50
Nikki Sauer                                                3.00     740.00      2,220.00
Roxanne A. Walton                                         60.50   1,085.00     65,642.50
W. Benjamin Winger                                        10.80   1,175.00     12,690.00

TOTALS                                                   295.50              $ 327,193.00




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 51 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:          1010083412
Bouchard Transportation Co., Inc.                             Matter Number:            49618-12
DIP Financing / Cash Collat./ Cash Mgmt.


                                      Description of Legal Services

Date     Name                                Hours Description
11/02/20 Ryan Blaine Bennett, P.C.            0.50 Analyze DIP status, next steps re same (.3);
                                                   correspond and telephone conferences with
                                                   Jefferies and Portage re same (.2).
11/02/20 Mary Kogut Brawley, P.C.             0.80 Review and analyze open matters re DIP (.4);
                                                   telephone conference with R. Bennett, K&E
                                                   team, Jefferies and Portage re same (.4).
11/02/20 Alex McCammon                        0.10 Correspond with M. Bouchard re DIP lender
                                                   professionals' invoices.
11/02/20 Roxanne A. Walton                    7.00 Telephone conference with Portage, Jefferies
                                                   and K&E team re status of lien payments and
                                                   post-closing conditions re DIP order (1.0);
                                                   prepare diligence responses to Hartree's
                                                   diligence requests re proposed financing
                                                   (2.0); review lien USCG abstract of title
                                                   results (1.5); prepare draft ancillary
                                                   certificates to final draw (1.5); correspond
                                                   with M. Brawley, J. Roberts, R. Bennett, B.
                                                   Winger and A. McCammon re same (1.0).
11/03/20 Ryan Blaine Bennett, P.C.            3.70 Analyze outstanding payments due under DIP
                                                   order and correspond and telephone
                                                   conferences with Portage, Company re same
                                                   (1.1); telephone conferences and correspond
                                                   with Wells Fargo counsel re case status (.8);
                                                   analyze hearing strategy and next steps (1.0);
                                                   review diligence requests from Hartree and
                                                   telephone conferences and correspond with
                                                   Stroock re same (.8).
11/03/20 Mary Kogut Brawley, P.C.             0.30 Review and analyze open diligence items re
                                                   DIP.
11/03/20 Nikki Sauer                          1.80 Research and analyze precedent re exit
                                                   financing non-disclosure agreements (1.7);
                                                   revise draft non-disclosure agreement re same
                                                   (.1).
11/03/20 W. Benjamin Winger                   0.20 Review, analyze DIP order matters (.1);
                                                   conferences with K&E team re same (.1).
11/04/20 Ryan Blaine Bennett, P.C.            2.30 Telephone conferences and correspond with
                                                   Wells Fargo counsel re DIP compliance, state
                                                   of play (.8); telephone conference and
                                                   correspond with Hartree counsel re same (.8);
                                                   analyze strategy and next steps (.7).



                                                    3
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 52 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:          1010083412
Bouchard Transportation Co., Inc.                             Matter Number:            49618-12
DIP Financing / Cash Collat./ Cash Mgmt.

Date     Name                                Hours Description
11/05/20 Ryan Blaine Bennett, P.C.            2.40 Telephone conferences and correspond with
                                                   Wells Fargo counsel re state of play, order
                                                   compliance issues and follow up with
                                                   Company, Portage re same (1.2); review and
                                                   analyze outstanding obligations re same (.4);
                                                   correspond with Hartree and counsel re
                                                   diligence requests and timing (.8).
11/05/20 Mary Kogut Brawley, P.C.             0.50 Review and analyze DIP related matters.
11/05/20 Alex McCammon                        0.70 Correspond with Company professionals re
                                                   DIP financing and next steps (.3); correspond
                                                   with M. Bouchard re lender professionals'
                                                   invoices (.2); analyze issues re same (.2).
11/05/20 Roxanne A. Walton                    7.00 Prepare diligence responses to diligence
                                                   requests re proposed financing (2.0); review
                                                   lien vessel classification and DOC search
                                                   results (2.0); prepare draft ancillary
                                                   certificates to final draw (2.0); correspond
                                                   with M. Brawley, J. Roberts, R. Bennett, B.
                                                   Winger and A. McCammon re same (1.0).
11/06/20 Ryan Blaine Bennett, P.C.            3.00 Analyze outstanding payment obligations,
                                                   liquidity, next steps and correspond and
                                                   telephone conferences with Portage,
                                                   Company re same (2.4); correspond and
                                                   telephone conferences with Wells Fargo
                                                   counsel re order compliance issues and
                                                   resolution (.6).
11/09/20 Ryan Blaine Bennett, P.C.            3.30 Telephone conferences and correspond with
                                                   Company, Portage re DIP compliance, DIP
                                                   credit agreement and next steps re same (2.5);
                                                   correspond and telephone conferences with
                                                   Stroock re same and review documentation re
                                                   same (.8).
11/09/20 Mary Kogut Brawley, P.C.             2.00 Review and comment on DIP credit
                                                   agreement and analyze next steps re same.
11/09/20 Alex McCammon                        0.20 Correspond with Portage, B. Winger and
                                                   K&E team re DIP objection deadline (.1);
                                                   correspond with N. Sauer re DIP order
                                                   precedent (.1).
11/09/20 Graham M. Owen                       0.70 Review correspondence between R. Walton,
                                                   SSL and upload draft DIP credit agreement
                                                   (.1); review DIP credit agreement (.6).
11/09/20 Jordan Roberts                       3.90 Review and analyze DIP term sheet and
                                                   order.


                                                    4
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 53 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083412
Bouchard Transportation Co., Inc.                             Matter Number:             49618-12
DIP Financing / Cash Collat./ Cash Mgmt.

Date     Name                                Hours Description
11/09/20 Nikki Sauer                           0.70 Research, analyze precedent DIP orders re
                                                    taxing authority language.
11/10/20 Ryan Blaine Bennett, P.C.             2.30 Analyze approach for DIP, final cash
                                                    collateral hearing, Wells Fargo settlement
                                                    structures, payments and next steps.
11/10/20 Mary Kogut Brawley, P.C.              3.00 Review and comment on DIP credit
                                                    agreement.
11/10/20 Alex McCammon                         1.90 Correspond with B. Winger re DIP order
                                                    comments (.3); telephone conference with R.
                                                    Walton re security agreements (.1); telephone
                                                    conference with B. Winger re final DIP
                                                    hearing and next steps (.5); correspond with
                                                    stakeholder re DIP order comments (.2);
                                                    telephone conference with R. Walton re DIP
                                                    credit agreement (.4); correspond with R.
                                                    Bennett, B. Winger re final DIP hearing (.1);
                                                    correspond with Jackson Walker re same (.1);
                                                    correspond with Reed Smith re invoice (.2).
11/10/20 Graham M. Owen                       11.00 Correspond with R. Walton re credit
                                                    agreement revisions (.2); draft issues list re
                                                    same (.8); review and revise DIP credit
                                                    agreement (10.0).
11/10/20 Jordan Roberts                        3.30 Review DIP term sheet and order (3.0);
                                                    analyze and review correspondence re same
                                                    (.3).
11/10/20 W. Benjamin Winger                    0.20 Review, analyze DIP matters (.1);
                                                    conferences with K&E team re same (.1).
11/11/20 Ryan Blaine Bennett, P.C.             5.50 Analyze approach for hearing and potential
                                                    objections (2.3); telephone conferences and
                                                    correspond with Stroock, Reed Smith re same
                                                    (.5); review and analyze DIP documentation,
                                                    next steps and telephone conferences and
                                                    correspond with Company, Jefferies and
                                                    Portage re same (2.7).
11/11/20 Mary Kogut Brawley, P.C.              3.00 Review and comment on DIP credit
                                                    agreement.
11/11/20 Alex McCammon                         1.30 Research law re secured party attorneys' fees
                                                    (.3); analyze pre-petition loan documents re
                                                    interest payments (.3); telephone conference
                                                    with D. Grantz re CARES Act loan (.4);
                                                    correspond with R. Bennett, B. Winger re
                                                    same (.3).




                                                    5
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 54 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:            1010083412
Bouchard Transportation Co., Inc.                             Matter Number:              49618-12
DIP Financing / Cash Collat./ Cash Mgmt.

Date     Name                                Hours Description
11/11/20 Graham M. Owen                       4.00 Review and revise DIP credit agreement
                                                   (3.6); correspond with R. Walton re same (.2);
                                                   correspond with K&E team re same (.1);
                                                   correspond with Portage re same (.1).
11/11/20 Roxanne A. Walton                    3.50 Review and revise DIP credit agreement
                                                   (1.5); analyze DIP financing deliverables
                                                   (1.0); correspond with Stroock re Hartree due
                                                   diligence requests (1.0).
11/11/20 W. Benjamin Winger                   0.60 Review, analyze adequate protection matters
                                                   (.2); research diligence materials re same (.2);
                                                   conferences with A. McCammon, K&E team
                                                   re same (.2).
11/12/20 Ryan Blaine Bennett, P.C.            5.90 Telephone conferences and correspond with
                                                   Company, Portage re DIP compliance,
                                                   potential Wells Fargo objection and strategy
                                                   re same (2.9); analyze strategy re hearing,
                                                   next steps and documentation (3.0).
11/12/20 Mary Kogut Brawley, P.C.             2.00 Review and comment on issues list (1.0);
                                                   review and comment on DIP credit agreement
                                                   (1.0).
11/12/20 Alex McCammon                        0.30 Correspond with parties re final DIP hearing
                                                   (.2); correspond with Jackson Walker re
                                                   notice of reset hearing (.1).
11/12/20 Graham M. Owen                       1.00 Review, revise issues list and review interim
                                                   order, DIP credit agreement re issues (.8);
                                                   correspond with R. Walton re issue list (.1);
                                                   correspond with Portage and Jefferies re
                                                   issues list and scheduling telephone
                                                   conference (.1).
11/12/20 Roxanne A. Walton                    3.00 Review and revise DIP credit agreement
                                                   (1.0); draft DIP financing deliverables (1.0);
                                                   correspond with Stroock re Hartree due
                                                   diligence requests (1.0).
11/13/20 Ryan Blaine Bennett, P.C.            6.10 Analyze strategy and approach for hearing,
                                                   narrative development (2.5); correspond and
                                                   telephone conferences with Portage,
                                                   Company re same (.4); analyze state of play
                                                   and next steps re DIP documentation and
                                                   telephone conferences and correspond with
                                                   Jefferies re same (1.6); correspond and
                                                   telephone conferences with Stroock re same
                                                   (.7); review Wells Fargo objection and
                                                   analyze strategy re same (.9).



                                                    6
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 55 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083412
Bouchard Transportation Co., Inc.                             Matter Number:             49618-12
DIP Financing / Cash Collat./ Cash Mgmt.

Date     Name                                Hours Description
11/13/20 Mary Kogut Brawley, P.C.             2.30 Prepare for and telephone conference with R.
                                                   Walton, K&E team re DIP issues list (1.3);
                                                   review and comment on DIP credit agreement
                                                   and follow up re same (1.0).
11/13/20 Alex McCammon                        1.30 Correspond with D. Grantz re CARES Act
                                                   loan (.1); telephone conference with D.
                                                   Grantz re same (.2); telephone conference
                                                   with M. Brawley, K&E team, Portage and
                                                   Jefferies re DIP credit agreement issues list
                                                   (.9); review Wells Fargo DIP objection (.1).
11/13/20 Graham M. Owen                       1.10 Telephone conference with Portage, K&E
                                                   team and Jefferies re update and issues list
                                                   (.9); review notes and issues list (.1);
                                                   correspond with R. Walton (.1).
11/13/20 Jordan Roberts                       2.70 Review DIP term sheet and order.
11/14/20 Mary Kogut Brawley, P.C.             0.50 Review and comment on DIP credit
                                                   agreement.
11/14/20 Graham M. Owen                       1.00 Revise credit agreement re Portage comments
                                                   (.9); correspond with R. Walton re same (.1).
11/14/20 Jordan Roberts                       0.10 Review DIP term sheet and order.
11/14/20 Yusuf Salloum                        1.50 Conference with K&E team re DIP objection
                                                   and hearing (.5); review objection to DIP (.3);
                                                   research same (.7).
11/15/20 Ryan Blaine Bennett, P.C.            2.20 Analyze and prepare narrative presentation
                                                   for hearing.
11/15/20 Alex McCammon                        1.80 Review and comment on DIP credit
                                                   agreement (1.3); correspond with K&E team
                                                   re same (.5).
11/15/20 Graham M. Owen                       1.60 Review K&E team comments on credit
                                                   agreement and revise credit agreement re
                                                   same.
11/15/20 W. Benjamin Winger                   0.20 Review, analyze DIP order matters (.1);
                                                   conferences with Portage re same (.1).
11/16/20 Ryan Blaine Bennett, P.C.            4.40 Telephone conferences and correspond with
                                                   Portage, Company re order compliance,
                                                   hearing strategy, next steps and review
                                                   documentation re same (3.1); review and
                                                   revise presentation (1.3).
11/16/20 Mary Kogut Brawley, P.C.             2.30 Review and comment on DIP credit
                                                   agreement (2.0); correspond with J. Roberts
                                                   and R. Walton re open issues (.3).
11/16/20 Graham M. Owen                       0.90 Review and revise credit agreement (.8);
                                                   correspond with R. Walton re same (.1).

                                                    7
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 56 of 119
Legal Services for the Period Ending November 30, 2020      Invoice Number:           1010083412
Bouchard Transportation Co., Inc.                            Matter Number:             49618-12
DIP Financing / Cash Collat./ Cash Mgmt.

Date     Name                                Hours Description
11/16/20 Jordan Roberts                       2.80 Review DIP term sheet and order.
11/16/20 Yusuf Salloum                        0.50 Prepare cash management final order and
                                                   submit for filing.
11/16/20 Roxanne A. Walton                    3.50 Review and revise DIP credit agreement
                                                   (1.5); analyze DIP financing deliverables
                                                   (1.0); correspond with Stroock re Hartree due
                                                   diligence requests (1.0).
11/17/20 Ryan Blaine Bennett, P.C.            3.60 Telephone conferences and correspond with
                                                   Portage, Company re order compliance,
                                                   documentation, next steps, open issues,
                                                   timing and deliverables re same.
11/17/20 Mary Kogut Brawley, P.C.             1.30 Review and comment on remaining
                                                   provisions of DIP credit agreement (.7);
                                                   review K&E markup (.3); analyze remaining
                                                   open issues in DIP markup (.3).
11/17/20 Alex McCammon                        1.70 Telephone conference with B. Winger re case
                                                   status, next steps (.5); telephone conference
                                                   with R. Morgner re financing (.5); telephone
                                                   conference with B. Winger re DIP reply and
                                                   Paycheck Protection Program loan (.2);
                                                   telephone conference with Y. Salloum re DIP
                                                   reply (.2); review final DIP order (.3).
11/17/20 Graham M. Owen                       0.70 Review and revise credit agreement (.5);
                                                   correspond with R. Walton re same (.2).
11/17/20 Yusuf Salloum                        0.60 Review, revise cash management order (.2);
                                                   correspond re same (.4).
11/17/20 Roxanne A. Walton                    3.00 Review and revise DIP credit agreement
                                                   (1.0); analyze DIP financing deliverables
                                                   (1.0); correspond with Stroock re Hartree due
                                                   diligence requests (1.0).
11/18/20 Ryan Blaine Bennett, P.C.            3.40 Telephone conferences and correspond with
                                                   Wells Fargo counsel re dispute resolution and
                                                   final hearing (.8); analyze strategy re same
                                                   (1.2); telephone conferences and correspond
                                                   with Company, Portage re same (.9);
                                                   telephone conferences with Stroock re next
                                                   steps (.3); correspond with parties re claims
                                                   issues (.2).
11/18/20 Mary Kogut Brawley, P.C.             1.50 Review revised draft of DIP credit agreement
                                                   (.5); prepare for and telephone conference re
                                                   DIP credit agreement (.5); follow up re same
                                                   (.5).



                                                    8
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 57 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083412
Bouchard Transportation Co., Inc.                             Matter Number:             49618-12
DIP Financing / Cash Collat./ Cash Mgmt.

Date     Name                                Hours Description
11/18/20 Alex McCammon                        0.80 Telephone conference with R. Bennett, B.
                                                   Winger and J. Gasbarra re insurance, DIP
                                                   budget and final DIP draw.
11/18/20 Graham M. Owen                       0.70 Review and revise credit agreement (.4);
                                                   telephone conference with Company and
                                                   Portage re DIP credit agreement (.3).
11/18/20 Jordan Roberts                       0.90 Review DIP term sheet and order (.6);
                                                   telephone conference with Portage re DIP
                                                   credit agreement (.3).
11/18/20 Roxanne A. Walton                    4.00 Review and revise DIP credit agreement
                                                   (1.5); draft DIP financing deliverables (1.5);
                                                   correspond with Stroock re Hartree due
                                                   diligence requests (1.0).
11/19/20 Ryan Blaine Bennett, P.C.            2.80 Analyze go forward strategy re Wells Fargo
                                                   (1.8); correspond and telephone conferences
                                                   with Company, Portage re same (.4);
                                                   correspond and telephone conferences with
                                                   Stroock re state of play, deliverables and
                                                   timing (.6).
11/19/20 Mary Kogut Brawley, P.C.             0.30 Analyze DIP credit agreement.
11/19/20 Graham M. Owen                       0.30 Telephone conference with R. Walton re
                                                   credit agreement.
11/19/20 Roxanne A. Walton                    3.00 Review and revise DIP credit agreement
                                                   (1.0); draft DIP financing deliverables (1.0);
                                                   correspond with Stroock re Hartree due
                                                   diligence requests (1.0).
11/20/20 Ryan Blaine Bennett, P.C.            2.20 Analyze timing and deliverables re DIP (1.8);
                                                   correspond and telephone conferences with
                                                   Portage and Stroock re same (.4).
11/20/20 Mary Kogut Brawley, P.C.             0.30 Analyze open DIP matters.
11/20/20 Alex McCammon                        1.30 Telephone conference with R. Walton re DIP
                                                   and next steps (.5); analyze issues re same
                                                   (.8).
11/20/20 Roxanne A. Walton                    3.00 Review and revise DIP credit agreement
                                                   (1.0); draft DIP financing deliverables (1.0);
                                                   correspond with Stroock re Hartree due
                                                   diligence requests (1.0).
11/22/20 Mary Kogut Brawley, P.C.             1.00 Prepare for and telephone conference with
                                                   lenders' counsel re DIP credit agreement.
11/22/20 Debbie A. Farmer                     0.50 Telephone conference with K&E team and
                                                   advisors re DIP deliverables.
11/22/20 Graham M. Owen                       0.70 Telephone conference with advisors and SSL
                                                   re DIP update.

                                                    9
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 58 of 119
Legal Services for the Period Ending November 30, 2020      Invoice Number:           1010083412
Bouchard Transportation Co., Inc.                            Matter Number:             49618-12
DIP Financing / Cash Collat./ Cash Mgmt.

Date     Name                                Hours Description
11/22/20 Jordan Roberts                       4.20 Review, analyze DIP term sheet and order
                                                   (3.2); telephone conference with Stroock re
                                                   DIP credit agreement (1.0).
11/22/20 Roxanne A. Walton                    4.00 Telephone conference with Stroock (1.0);
                                                   review and revise DIP credit agreement (1.5);
                                                   review and revise draft DIP order (.5);
                                                   prepare draft disclosure schedules (1.0).
11/22/20 W. Benjamin Winger                   0.20 Review, analyze DIP order matters (.1);
                                                   correspond with K&E team re same (.1).
11/23/20 Nick Argentieri                      4.10 Draft schedule of legal proceedings (3.2);
                                                   compile good standing certifications (.2);
                                                   correspond with A. McCammon re same (.1);
                                                   telephone conference with R. Walton, K&E
                                                   team and Portage re DIP (.6).
11/23/20 Ryan Blaine Bennett, P.C.            3.10 Analyze open items, next steps and strategy re
                                                   DIP motion, second draw and liquidity
                                                   considerations re same (2.1); correspond and
                                                   telephone conferences with Portage and
                                                   Company re same (1.0).
11/23/20 Mary Kogut Brawley, P.C.             0.80 Telephone conferences with advisors re
                                                   matter updates and open issues in DIP credit
                                                   agreement.
11/23/20 Lauren Collins                       0.70 Telephone conference with G. Owen, K&E
                                                   team and Company advisors re DIP update.
11/23/20 Debbie A. Farmer                     0.50 Telephone conference with K&E team and
                                                   advisors re DIP deliverables.
11/23/20 Alex McCammon                        0.90 Telephone conference with R. Walton, K&E
                                                   team and Portage re DIP items (.6); prepare
                                                   for same (.3).
11/23/20 Graham M. Owen                       0.70 Telephone conference with Portage and K&E
                                                   team re DIP update.
11/23/20 Jordan Roberts                       0.80 Review DIP term sheet and order (.2);
                                                   telephone conference with Portage re DIP
                                                   financing (.6).
11/23/20 Roxanne A. Walton                    3.00 Review and revise DIP credit agreement
                                                   (1.5); review and revise draft DIP order (.5);
                                                   prepare draft disclosure schedules (1.0).
11/24/20 Ryan Blaine Bennett, P.C.            2.50 Analyze outstanding deliverables, timing and
                                                   next steps re DIP facility (2.0); correspond
                                                   and telephone conferences with Company,
                                                   Portage re same (.5).
11/24/20 Mary Kogut Brawley, P.C.             1.30 Review DIP order and credit agreement.


                                                   10
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 59 of 119
Legal Services for the Period Ending November 30, 2020      Invoice Number:           1010083412
Bouchard Transportation Co., Inc.                            Matter Number:             49618-12
DIP Financing / Cash Collat./ Cash Mgmt.

Date     Name                                Hours Description
11/24/20 Alex McCammon                        1.00 Research, analyze law and issues re adequate
                                                   protection.
11/24/20 Graham M. Owen                       4.80 Review checklist, credit agreement and draft
                                                   deliverables list (2.0); review and revise
                                                   vessel mortgage, guaranty and security
                                                   agreement (2.8).
11/24/20 Jordan Roberts                       0.50 Review DIP term sheet and order.
11/24/20 Roxanne A. Walton                    3.00 Telephone conference with Stroock (1.0);
                                                   review and revise DIP credit agreement (.5);
                                                   review and revise draft DIP order (.5);
                                                   prepare draft disclosure schedules (1.0).
11/25/20 Ryan Blaine Bennett, P.C.            1.10 Correspond and telephone conferences with
                                                   Portage, Jefferies re DIP deliverables, timing
                                                   and next steps.
11/25/20 Mary Kogut Brawley, P.C.             2.30 Review and comment on DIP credit
                                                   agreement (1.4); telephone conference re
                                                   advisor update (.3); conferences with K&E
                                                   team, R. Walton re open DIP matters and
                                                   matters to discuss with lenders' counsel (.6).
11/25/20 Alex McCammon                        1.60 Review and revise final DIP order.
11/25/20 Graham M. Owen                       5.60 Telephone conference with Portage, K&E
                                                   team and Jefferies re credit agreement (.5);
                                                   telephone conference with R. Walton re credit
                                                   agreement (.4); review and revise credit
                                                   agreement (1.5); revise security agreement
                                                   and guaranty (1.0); correspond with SSL re
                                                   same and scheduling telephone conference
                                                   (.3); telephone conference with SSL re credit
                                                   agreement (.6); review credit agreement and
                                                   compile list of schedule information needed
                                                   (1.3).
11/25/20 Jordan Roberts                       0.90 Telephone conference with Stroock re DIP
                                                   financing (.3); telephone conference with
                                                   Jefferies and Portage re same (.6).
11/25/20 Roxanne A. Walton                    3.00 Review and revise DIP credit agreement
                                                   (1.5); review and revise draft DIP order (.5);
                                                   draft disclosure schedules (1.0).
11/26/20 Mary Kogut Brawley, P.C.             1.00 Review and comment on DIP credit
                                                   agreement.
11/26/20 Roxanne A. Walton                    3.00 Review and revise DIP credit agreement
                                                   (1.5); review and revise draft DIP order (.5);
                                                   draft disclosure schedules (1.0).



                                                   11
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 60 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083412
Bouchard Transportation Co., Inc.                             Matter Number:             49618-12
DIP Financing / Cash Collat./ Cash Mgmt.

Date     Name                                Hours Description
11/27/20 Ryan Blaine Bennett, P.C.            1.80 Analyze open items and strategy re DIP,
                                                   Wells Fargo (1.5); correspond with Company
                                                   and Portage re same (.3).
11/27/20 Alex McCammon                        0.70 Review revised DIP credit agreement.
11/27/20 Graham M. Owen                       5.30 Draft legal opinion and review credit
                                                   agreement (4.5); review and revise schedules
                                                   (.5); correspond with specialists re credit
                                                   agreement (.2); correspond with SSL re
                                                   mortgage, security agreement and guaranty
                                                   (.1).
11/27/20 Roxanne A. Walton                    3.00 Review and revise DIP credit agreement
                                                   (1.5); review and revise draft DIP order (.5);
                                                   draft disclosure schedules (1.0).
11/28/20 Alex McCammon                        3.50 Telephone conference with R. Bennett, B.
                                                   Winger re DIP hearing and next steps (.9);
                                                   correspond with Portage re same (.1); draft
                                                   talking points re same (.2); telephone
                                                   conference with Portage re liquidity and
                                                   runway (.2); telephone conference with B.
                                                   Winger, Portage re same (1.0); correspond
                                                   with B. Winger, K&E team re DIP documents
                                                   (1.1).
11/28/20 Graham M. Owen                       5.30 Draft legal opinion and review credit
                                                   agreement (4.5); review and revise schedules
                                                   (.5); correspond with specialists re credit
                                                   agreement (.2); correspond with SSL re
                                                   mortgage, security agreement and guaranty
                                                   (.1).
11/28/20 W. Benjamin Winger                   5.60 Review, revise final DIP order and adequate
                                                   protection provisions (3.8); research, analyze
                                                   diligence materials, precedent, statutes, rules
                                                   and local rules re same (1.4); conferences
                                                   with A. McCammon, K&E team re same (.4).
11/29/20 Ryan Blaine Bennett, P.C.            2.20 Analyze, outline reply brief and strategy re
                                                   Wells Fargo and next steps.
11/29/20 Mary Kogut Brawley, P.C.             0.80 Telephone conference with K&E team,
                                                   Company advisors re DIP process (.5);
                                                   correspond with K&E team re DIP credit
                                                   agreement (.3).




                                                   12
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 61 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083412
Bouchard Transportation Co., Inc.                             Matter Number:             49618-12
DIP Financing / Cash Collat./ Cash Mgmt.

Date     Name                                Hours Description
11/29/20 Alex McCammon                        3.20 Analyze issues re DIP order, required
                                                   payments (.5); telephone conference with R.
                                                   Walton, K&E team and Portage re DIP credit
                                                   agreement (.7); correspond with same re
                                                   follow-up (.5); review and comment on DIP
                                                   credit agreement (1.5).
11/29/20 Graham M. Owen                       6.50 Review and revise security agreement
                                                   schedules (1.0); review and revise security
                                                   agreement (.7); correspond with SSL re same
                                                   (.1); review and revise credit agreement (2.0);
                                                   telephone conference with Portage and K&E
                                                   team re update (.7); review and revise credit
                                                   agreement schedules (2.0).
11/29/20 Henry Rosas                          2.50 Conferences with G. Owen and R. Walton re
                                                   status of transaction (.3); review DIP credit
                                                   agreement (.2); draft credit closing deliveries
                                                   (.3); draft support certificate to K&E opinion
                                                   (.7); correspond with J. Welch of Corporation
                                                   Service Company re good standings (.7);
                                                   organize, compile documents (.3).
11/29/20 W. Benjamin Winger                   2.10 Review, revise DIP order and related
                                                   materials (.6); conferences with DIP lenders'
                                                   counsel, K&E team re same (.9); research,
                                                   analyze diligence materials, rules and
                                                   precedent re same (.6).
11/30/20 Nick Argentieri                      0.50 Telephone conference with K&E team re DIP
                                                   updates.
11/30/20 Ryan Blaine Bennett, P.C.            4.70 Analyze strategy and tactics re DIP hearing,
                                                   Wells Fargo cash collateral and telephone
                                                   conferences and correspond with Portage re
                                                   same (3.9); telephone conference and
                                                   correspond with Wells Fargo counsel re state
                                                   of play (.5); telephone conference with
                                                   Fortress counsel re state of play and next
                                                   steps (.3).
11/30/20 Mary Kogut Brawley, P.C.             4.80 Review and comment on vessel mortgage
                                                   (.5); review security agreement (1.0); review
                                                   and comment on guaranty agreement (.5);
                                                   review and comment on credit agreement
                                                   (1.0); review and comment on final DIP order
                                                   (.8); telephone conference with Company
                                                   advisors re updates (.5); correspond with R.
                                                   Walton re financing matters (.5).



                                                   13
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 62 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083412
Bouchard Transportation Co., Inc.                             Matter Number:             49618-12
DIP Financing / Cash Collat./ Cash Mgmt.

Date     Name                                Hours Description
11/30/20 Lauren Collins                       3.60 Telephone conference with K&E team re DIP
                                                   update (.7); research and analyze statutes re
                                                   same (2.9).
11/30/20 Alex McCammon                        3.10 Telephone conference with R. Walton re
                                                   vessel mortgages (.2); analyze potential issues
                                                   re DIP hearing (.5); research and analyze
                                                   precedent cases re same (1.1); review and
                                                   revise DIP order (1.3).
11/30/20 Graham M. Owen                       6.30 Review, revise credit agreement (2.0);
                                                   telephone conference with Portage, Jefferies
                                                   and K&E team (.8); review, revise security
                                                   agreement (2.0); review, revise guaranty
                                                   (1.5).
11/30/20 Jordan Roberts                       0.50 Telephone conference with Portage re DIP
                                                   financing.
11/30/20 Yusuf Salloum                        0.90 Conference with Company advisors re DIP
                                                   hearing and credit agreement (.5); review DIP
                                                   reply (.4).
11/30/20 Nikki Sauer                          0.50 Telephone conference with Y. Salloum, K&E
                                                   team and Company advisors re DIP status
                                                   update.
11/30/20 Roxanne A. Walton                    4.50 Telephone conference with Stroock re DIP
                                                   financing (1.0); review, revise DIP credit
                                                   agreement (2.0); review, revise draft DIP
                                                   order (.5); prepare draft disclosure schedules
                                                   (1.0).
11/30/20 W. Benjamin Winger                   1.70 Review, revise final DIP order and adequate
                                                   protection provisions (1.2); research, analyze
                                                   diligence materials re same (.3); conferences
                                                   with A. McCammon and K&E team re same
                                                   (.2).

Total                                        295.50




                                                   14
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 63 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083413
                                                                                Client Matter: 49618-13

In the Matter of Disclosure Statement, Plan, Confirmation




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                        $ 78,335.00
Total legal services rendered                                                                                  $ 78,335.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 64 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:   1010083413
Bouchard Transportation Co., Inc.                           Matter Number:     49618-13
Disclosure Statement, Plan, Confirmation




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Nick Argentieri                                            3.10     610.00     1,891.00
Joanna Aybar                                               1.50     340.00       510.00
Ryan Blaine Bennett, P.C.                                  3.10   1,595.00     4,944.50
Lauren Collins                                             7.80     610.00     4,758.00
Debbie A. Farmer                                          13.50     740.00     9,990.00
Rob Jacobson                                              17.40     740.00    12,876.00
Library Factual Research                                   2.70     375.00     1,012.50
Alex McCammon                                              5.50     965.00     5,307.50
Laura Saal                                                 2.50     445.00     1,112.50
Nikki Sauer                                               45.70     740.00    33,818.00
W. Benjamin Winger                                         1.80   1,175.00     2,115.00

TOTALS                                                   104.60              $ 78,335.00




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 65 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:          1010083413
Bouchard Transportation Co., Inc.                             Matter Number:            49618-13
Disclosure Statement, Plan, Confirmation


                                      Description of Legal Services

Date     Name                                Hours Description
11/04/20 Ryan Blaine Bennett, P.C.            0.90 Analyze potential emergence structures and
                                                   timing.
11/09/20 Alex McCammon                        0.50 Correspond with N. Sauer and K&E team re
                                                   plan, disclosure statement.
11/09/20 Laura Saal                           1.30 Draft plan.
11/10/20 W. Benjamin Winger                   0.40 Review, analyze chapter 11 plan matters (.2);
                                                   conferences with A. McCammon and K&E
                                                   team re same (.2).
11/11/20 Joanna Aybar                         0.90 Draft disclosure statement scheduling motion
                                                   (.8); correspond with R. Jacobson re same
                                                   (.1).
11/11/20 Rob Jacobson                         1.20 Draft emergency confirmation scheduling
                                                   motion (.9); correspond with L. Collins re
                                                   same (.3).
11/11/20 Alex McCammon                        0.80 Analyze issues re confirmation.
11/11/20 Nikki Sauer                          6.60 Draft plan (3.3); research, analyze issues re
                                                   confirmation in Fifth Circuit (1.8); draft
                                                   memorandum re same (1.5).
11/11/20 W. Benjamin Winger                   1.40 Review, analyze plan treatment matters (.6);
                                                   research, analyze secondary sources, statutes
                                                   and precedent re same (.5); conferences with
                                                   R. Bennett, K&E team re same (.3).
11/12/20 Debbie A. Farmer                     1.40 Correspond with K&E team and Jackson
                                                   Walker re plan strategy (.2); telephone
                                                   conference with same re plan strategy (.8);
                                                   research same (.4).
11/12/20 Rob Jacobson                         2.00 Review, revise emergency confirmation
                                                   scheduling motion (1.5); review precedent re
                                                   same (.5).
11/12/20 Alex McCammon                        0.70 Telephone conference with Jackson Walker,
                                                   D. Farmer re potential confirmation timelines
                                                   (.3); correspond with R. Bennett, B. Winger
                                                   re same (.4).
11/12/20 Nikki Sauer                          8.80 Research, analyze issues re confirmation in
                                                   Fifth Circuit (3.0); draft memorandum re
                                                   same (5.8).
11/13/20 Nick Argentieri                      3.10 Research chapter 11 exit precedent (3.0);
                                                   correspond with A. McCammon, K&E team
                                                   re same (.1).


                                                    3
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 66 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083413
Bouchard Transportation Co., Inc.                             Matter Number:             49618-13
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
11/13/20 Joanna Aybar                          0.60 Research plan, disclosure statement and
                                                    confirmation filings (.5); correspond with L.
                                                    Saal and D. Farmer re same (.1).
11/13/20 Ryan Blaine Bennett, P.C.             1.10 Analyze exit strategies and timing (.6);
                                                    correspond with Company re same (.5).
11/13/20 Lauren Collins                        5.70 Research, analyze confirmation issues and
                                                    precedent re same.
11/13/20 Debbie A. Farmer                     11.10 Telephone conference with Jackson Walker re
                                                    plan strategy (.6); correspond with A.
                                                    McCammon, K&E team and research plans re
                                                    same (3.4); draft presentation re same (1.3);
                                                    research precedent re confirmation timelines
                                                    (5.8).
11/13/20 Rob Jacobson                          9.30 Draft initial case timeline re emergence
                                                    presentation (2.6); review precedent
                                                    presentations (.7); draft presentation re
                                                    emergence (5.2); correspond with A.
                                                    McCammon re same (.2); correspond with A.
                                                    McCammon, K&E team re same (.6).
11/13/20 Alex McCammon                         2.40 Analyze issues re chapter 11 path forward
                                                    (1.3); correspond with R. Jacobson, K&E
                                                    team re presentation re same (.4); review and
                                                    comment on same (.7).
11/13/20 Nikki Sauer                           9.50 Research chapter 11 exit matters (5.0);
                                                    analyze issues and correspond with A.
                                                    McCammon, K&E team re same (2.5); draft
                                                    memorandum re same (1.0); draft chapter 11
                                                    exit strategy deck re same (1.0).
11/14/20 Debbie A. Farmer                      1.00 Analyze confirmation timeline research.
11/15/20 Lauren Collins                        0.80 Research confirmation issues.
11/15/20 Nikki Sauer                           1.40 Review, analyze precedent and draft plan re
                                                    same.
11/16/20 Lauren Collins                        0.50 Research confirmation requirements.
11/16/20 Nikki Sauer                           5.20 Draft plan (4.0); analyze precedent and issues
                                                    re same (1.2).
11/17/20 Lauren Collins                        0.30 Review and revise chapter 11 emergence
                                                    deck.
11/17/20 Rob Jacobson                          3.90 Review, revise chapter 11 exit presentation
                                                    (2.4); correspond with A. McCammon, K&E
                                                    team re same (.4); research precedent chapter
                                                    11 exit timelines (.6); revise chapter 11 exit
                                                    presentation re same (.4); correspond with A.
                                                    McCammon, K&E team re same (.1).

                                                    4
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 67 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:             1010083413
Bouchard Transportation Co., Inc.                             Matter Number:               49618-13
Disclosure Statement, Plan, Confirmation

Date     Name                                Hours Description
11/17/20 Nikki Sauer                          2.60 Draft plan (2.0); analyze precedent and other
                                                   issues re same (.6).
11/17/20 Nikki Sauer                          0.90 Draft and revise deck re path to emergence.
11/18/20 Library Factual Research             1.30 Identify secondary materials re confirmation
                                                   cases.
11/18/20 Nikki Sauer                          1.70 Draft plan (1.0); analyze precedent and issues
                                                   re same (.7).
11/19/20 Library Factual Research             1.40 Identify secondary materials re confirmation
                                                   cases.
11/20/20 Ryan Blaine Bennett, P.C.            1.10 Analyze timing and structures re emergence.
11/22/20 Alex McCammon                        1.10 Review and revise presentation re chapter 11
                                                   exit paths.
11/23/20 Nikki Sauer                          1.00 Draft plan (.7); analyze precedent re same
                                                   (.3).
11/24/20 Nikki Sauer                          1.50 Draft plan (1.0); analyze precedent and issues
                                                   re same (.5).
11/25/20 Lauren Collins                       0.50 Telephone conference with advisors re
                                                   update.
11/25/20 Rob Jacobson                         1.00 Telephone conference with K&E team,
                                                   Portage and Jefferies re case updates, next
                                                   steps (partial) (.3); review, revise list of near
                                                   term dates and deadlines (.5); correspond with
                                                   A. McCammon re same (.1); correspond with
                                                   Portage re same (.1).
11/25/20 Nikki Sauer                          0.50 Draft plan.
11/27/20 Nikki Sauer                          0.70 Draft plan.
11/27/20 Nikki Sauer                          1.10 Analyze and revise presentation re
                                                   emergence.
11/30/20 Laura Saal                           1.20 Draft shell re exclusivity extension motion.
11/30/20 Nikki Sauer                          3.30 Review, revise memorandum re confirmation
                                                   analysis (2.0); analyze issues, precedent and
                                                   case law re same (1.3).
11/30/20 Nikki Sauer                          0.90 Review, revise presentation re paths to
                                                   emergence.

Total                                        104.60




                                                      5
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 68 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083414
                                                                                Client Matter: 49618-14

In the Matter of Employee Issues




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                         $ 3,738.50
Total legal services rendered                                                                                   $ 3,738.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 69 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:   1010083414
Bouchard Transportation Co., Inc.                           Matter Number:     49618-14
Employee Issues




                                       Summary of Hours Billed

Name                                                     Hours        Rate    Amount
Alex McCammon                                             2.90      965.00    2,798.50
W. Benjamin Winger                                        0.80    1,175.00      940.00

TOTALS                                                    3.70               $ 3,738.50




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 70 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:        1010083414
Bouchard Transportation Co., Inc.                             Matter Number:          49618-14
Employee Issues


                                      Description of Legal Services

Date     Name                                Hours Description
11/12/20 W. Benjamin Winger                   0.30 Review, analyze employee matter (.2);
                                                   conferences with stakeholders, K&E team and
                                                   Company re same (.1).
11/16/20 Alex McCammon                        2.40 Analyze issues re operations, Paycheck
                                                   Protection Program loan and wages.
11/24/20 W. Benjamin Winger                   0.20 Correspond with Company re employee
                                                   matters (.1); analyze same (.1).
11/30/20 Alex McCammon                        0.50 Telephone conference with accountant re
                                                   401(k) program (.4); prepare for same (.1).
11/30/20 W. Benjamin Winger                   0.30 Review, analyze employee matter (.2);
                                                   conferences with Company counsel re same
                                                   (.1).

Total                                          3.70




                                                      3
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 71 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083415
                                                                                Client Matter: 49618-15

In the Matter of Executory Contracts, Unexpired Leases




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                        $ 13,319.00
Total legal services rendered                                                                                  $ 13,319.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 72 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:   1010083415
Bouchard Transportation Co., Inc.                           Matter Number:     49618-15
Executory Contracts, Unexpired Leases




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Lauren Collins                                             1.50     610.00       915.00
Rob Jacobson                                              10.60     740.00     7,844.00
Alex McCammon                                              0.50     965.00       482.50
Anna G. Rotman, P.C.                                       0.80   1,425.00     1,140.00
W. Benjamin Winger                                         2.50   1,175.00     2,937.50

TOTALS                                                   15.90               $ 13,319.00




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 73 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:            1010083415
Bouchard Transportation Co., Inc.                             Matter Number:              49618-15
Executory Contracts, Unexpired Leases


                                      Description of Legal Services

Date     Name                                Hours Description
11/02/20 Rob Jacobson                         0.40 Telephone conference with B. Winger, A.
                                                   McCammon and counsel for Texans re suite
                                                   agreement rejection matters (.3); prepare for
                                                   same (.1).
11/02/20 Alex McCammon                        0.20 Telephone conference with B. Winger and
                                                   Winstead re Texans suite lease.
11/11/20 Rob Jacobson                         0.70 Review, analyze settlement proposal (.5);
                                                   correspond with B. Winger, A. McCammon
                                                   re same (.2).
11/12/20 W. Benjamin Winger                   0.80 Review, analyze Houston Texans contract
                                                   matters (.4); correspond with Company, K&E
                                                   team re same (.2); research diligence
                                                   materials re same (.2).
11/13/20 Rob Jacobson                         1.50 Review, analyze suite agreement (.8); draft
                                                   summary re same (.6); correspond with B.
                                                   Winger, K&E team re same (.1).
11/13/20 W. Benjamin Winger                   0.60 Review, analyze Houston Texans contract
                                                   matters (.2); conferences with counterparty's
                                                   counsel, Company and K&E team re same
                                                   (.2); research diligence materials re same (.2).
11/15/20 Alex McCammon                        0.30 Correspond with K&E team re Company suite
                                                   lease.
11/15/20 Anna G. Rotman, P.C.                 0.40 Review materials re Texans suite dispute and
                                                   correspond with G. Jones re same.
11/16/20 Lauren Collins                       1.50 Telephone conference with R. Jacobson, K&E
                                                   team re Texans suite lease hearing (.5);
                                                   research precedent re stipulation orders (1.0).
11/16/20 Rob Jacobson                         5.00 Telephone conference with B. Winger, M.
                                                   Ray (Portage) and K&E team re cross-
                                                   examination preparations re Texans dispute
                                                   (.6); telephone conference with B. Winger re
                                                   Texans suite agreement matters (.2); research
                                                   Texas case law re contract matters (2.7);
                                                   review suite agreement re same (.8); draft
                                                   summary re same (.7).
11/16/20 Anna G. Rotman, P.C.                 0.40 Prepare for Texans suite evidentiary hearing,
                                                   review materials and correspond re
                                                   evidentiary issues with G. Jones.




                                                    3
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 74 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083415
Bouchard Transportation Co., Inc.                             Matter Number:             49618-15
Executory Contracts, Unexpired Leases

Date     Name                                Hours Description
11/16/20 W. Benjamin Winger                   1.10 Review, analyze Texans contract resolution
                                                   matters (.5); review, revise materials re same
                                                   (.2); conferences with counterparty's counsel,
                                                   K&E team re same (.4).
11/17/20 Rob Jacobson                         2.20 Draft stipulation re Texans suite agreement
                                                   (1.3); review, analyze precedent re same (.5);
                                                   research same (.4).
11/19/20 Rob Jacobson                         0.80 Review, revise Texans stipulation (.7);
                                                   correspond with K&E team re same (.1).

Total                                         15.90




                                                      4
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 75 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083416
                                                                                Client Matter: 49618-16

In the Matter of Fee and Employment Applications / Objec.




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                        $ 57,945.00
Total legal services rendered                                                                                  $ 57,945.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 76 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:   1010083416
Bouchard Transportation Co., Inc.                           Matter Number:     49618-16
Fee and Employment Applications / Objec.




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Nick Argentieri                                            0.40     610.00       244.00
Lauren Collins                                             4.20     610.00     2,562.00
Debbie A. Farmer                                          32.60     740.00    24,124.00
Susan D. Golden                                            2.80   1,175.00     3,290.00
Rob Jacobson                                               8.00     740.00     5,920.00
Alex McCammon                                              5.70     965.00     5,500.50
Laura Saal                                                 1.80     445.00       801.00
Yusuf Salloum                                              1.00     965.00       965.00
Nikki Sauer                                               17.90     740.00    13,246.00
W. Benjamin Winger                                         1.10   1,175.00     1,292.50

TOTALS                                                   75.50               $ 57,945.00




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 77 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083416
Bouchard Transportation Co., Inc.                             Matter Number:             49618-16
Fee and Employment Applications / Objec.


                                      Description of Legal Services

Date     Name                                Hours Description
11/03/20 Debbie A. Farmer                     1.80 Correspond with N. Argentieri re ordinary
                                                   course professional motion (.2); correspond
                                                   with K&E team, Portage re same (.1); review,
                                                   revise same (1.5).
11/04/20 Susan D. Golden                      1.00 Review Portage retention application (.3);
                                                   review U.S. Trustee comments to Portage
                                                   retention order (.1); compare same to other
                                                   SDTX CRO orders (.4); correspond with N.
                                                   Sauer re same (.2).
11/04/20 Alex McCammon                        1.40 Coordinate review of U.S. Trustee comments
                                                   to retention applications and interim
                                                   compensation procedures motion.
11/04/20 Nikki Sauer                          4.90 Analyze U.S. Trustee comments to Portage
                                                   retention application (1.0); research precedent
                                                   and prepare draft responses re same (3.5);
                                                   correspond with S. Golden re same (.2);
                                                   correspond with Portage re same (.1);
                                                   correspond with U.S. Trustee re same (.1).
11/05/20 Lauren Collins                       1.00 Review, revise K&E invoice re U.S. Trustee
                                                   Guidelines and privilege.
11/05/20 Debbie A. Farmer                     1.00 Correspond with N. Argentieri re ordinary
                                                   course professional motion (.2); correspond
                                                   with K&E team, Portage re same (.3); review,
                                                   revise same (.5).
11/05/20 Susan D. Golden                      1.40 Review U.S. Trustee comments to K&E
                                                   retention and interim compensation
                                                   applications (.3); correspond with D. Farmer
                                                   re proposed responses to same (.2); review
                                                   SDTX CRO orders (.3); telephone conference
                                                   with S. Statham and N. Sauer re U.S. Trustee
                                                   comments to Portage retention order (.4);
                                                   follow up with N. Sauer and Portage re same
                                                   (.2).
11/05/20 Alex McCammon                        1.00 Telephone conference with S. Golden, N.
                                                   Sauer and U.S. Trustee re Portage retention
                                                   (.2); review revised retention order (.3);
                                                   correspond with N. Sauer re same (.3);
                                                   correspond with D. Farmer re ordinary course
                                                   professionals motion (.1); correspond with
                                                   Chalos, Freehill re same (.1).



                                                    3
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 78 of 119
Legal Services for the Period Ending November 30, 2020      Invoice Number:           1010083416
Bouchard Transportation Co., Inc.                            Matter Number:             49618-16
Fee and Employment Applications / Objec.

Date     Name                                Hours Description
11/05/20 Nikki Sauer                          3.20 Prepare responses to U.S. Trustee comments
                                                   re Portage retention order (1.0); analyze
                                                   issues re same (.4); telephone conference with
                                                   S. Golden, A. McCammon and U.S. Trustee
                                                   re same (.2); follow-up telephone conferences
                                                   with S. Golden re same (.1); revise order and
                                                   prepare responses to U.S. Trustee re same
                                                   (.9); correspond with A. McCammon re
                                                   follow-up to same (.1); correspond with
                                                   Portage re revised retention order (.5).
11/06/20 Lauren Collins                       1.10 Review and revise K&E invoices re U.S.
                                                   Trustee Guidelines and privilege (1.0); revise
                                                   work in process (.1).
11/06/20 Rob Jacobson                         3.00 Review, revise K&E invoice re privilege,
                                                   confidentiality and compliance with U.S.
                                                   Trustee guidelines and local rules.
11/06/20 Nikki Sauer                          2.80 Review, revise K&E invoices re
                                                   confidentiality, privilege and compliance with
                                                   U.S. Trustee guidelines.
11/08/20 Lauren Collins                       0.60 Review, revise K&E invoice re U.S. Trustee
                                                   guidelines and privilege.
11/08/20 Debbie A. Farmer                     4.00 Review, revise invoices for privilege,
                                                   confidentiality and compliance with U.S.
                                                   Trustee guidelines and local rules (3.5);
                                                   correspond with K&E team re same (.5).
11/08/20 Rob Jacobson                         2.00 Review, revise K&E invoice re privilege,
                                                   confidentiality and compliance with U.S.
                                                   Trustee guidelines and local rules.
11/09/20 Debbie A. Farmer                     1.30 Correspond with N. Argentieri re ordinary
                                                   course professional motion (.2); correspond
                                                   with K&E team re same (.1); review, revise
                                                   same (1.0).
11/09/20 Alex McCammon                        0.60 Review bankruptcy and local rules re
                                                   professional retention (.2); comment on
                                                   ordinary course professional motion (.1);
                                                   correspond with D. Farmer re same (.1);
                                                   correspond with Company re same (.2).
11/09/20 W. Benjamin Winger                   0.20 Review, analyze ordinary course professional
                                                   motion issues (.1); correspond with K&E
                                                   team re same (.1).
11/10/20 Debbie A. Farmer                     1.50 Correspond with N. Argentieri re ordinary
                                                   course professional motion (.2); correspond
                                                   with K&E team re same (.1); review, revise
                                                   same (1.2).

                                                    4
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 79 of 119
Legal Services for the Period Ending November 30, 2020      Invoice Number:           1010083416
Bouchard Transportation Co., Inc.                            Matter Number:             49618-16
Fee and Employment Applications / Objec.

Date     Name                                Hours Description
11/10/20 Laura Saal                           1.80 Research precedent re orders for interim
                                                   compensation, ordinary course professional
                                                   and retention applications.
11/11/20 Debbie A. Farmer                     1.60 Correspond with A. McCammon re U.S.
                                                   Trustee comments (.1); analyze precedent re
                                                   K&E retention, interim compensation (1.0);
                                                   review, revise same (.5).
11/11/20 Alex McCammon                        0.10 Correspond with R. Bennett re ordinary
                                                   course professional motion.
11/12/20 Debbie A. Farmer                     3.50 Correspond with K&E team, Jackson Walker
                                                   re interim compensation and K&E retention
                                                   (.3); review, revise same (1.0); correspond
                                                   with A. McCammon, Jackson Walker re
                                                   ordinary course professional motion (.2);
                                                   correspond with K&E team re invoices (.3);
                                                   analyze same (1.7).
11/12/20 Susan D. Golden                      0.40 Correspond with D. Farmer re responses to
                                                   U.S. Trustee comments on K&E retention
                                                   order.
11/12/20 Rob Jacobson                         1.10 Review, revise K&E invoice re privilege,
                                                   confidentiality and compliance with U.S.
                                                   Trustee guidelines and local rules.
11/12/20 Alex McCammon                        1.40 Correspond with D. Farmer re K&E retention
                                                   and interim compensation procedures (.1);
                                                   analyze issue re ordinary course professional
                                                   motion (.5); telephone conference with J.
                                                   Gasbarra re same (.4); correspond with D.
                                                   Farmer re same (.2); correspond with
                                                   Company re same and professional retentions
                                                   (.2).
11/14/20 Lauren Collins                       1.50 Review, revise K&E invoice re U.S. Trustee
                                                   guidelines and privilege.
11/15/20 Debbie A. Farmer                     3.20 Review, revise invoices re privilege,
                                                   confidentiality and compliance with U.S.
                                                   Trustee guidelines and local rules (3.1);
                                                   correspond with K&E team re same (.1).
11/15/20 Nikki Sauer                          1.40 Review, analyze Portage fee application.
11/15/20 Nikki Sauer                          2.30 Review, revise K&E invoices re
                                                   confidentiality, privilege and compliance with
                                                   U.S. Trustee guidelines.
11/15/20 W. Benjamin Winger                   0.30 Review, analyze ordinary course professional
                                                   motion matters (.2); conferences with A.
                                                   McCammon and K&E team re same (.1).


                                                    5
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 80 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:            1010083416
Bouchard Transportation Co., Inc.                             Matter Number:              49618-16
Fee and Employment Applications / Objec.

Date     Name                                Hours Description
11/16/20 Nikki Sauer                          0.50 Review, analyze Portage fee application.
11/17/20 Debbie A. Farmer                     2.20 Analyze precedent re interim compensation
                                                   and K&E retention (1.5); prepare for hearing
                                                   re same (.3); draft talking points re same (.4).
11/18/20 Debbie A. Farmer                     2.60 Review and revise ordinary course
                                                   professional motion (1.2); correspond with
                                                   K&E team re same (.2); review K&E invoices
                                                   re privilege, confidentiality and compliance
                                                   with U.S. Trustee guidelines and local rules
                                                   (1.2).
11/18/20 Alex McCammon                        0.10 Telephone conference with B. Winger re
                                                   certifications of counsel re retention
                                                   applications.
11/18/20 Nikki Sauer                          0.50 Correspond with D. Farmer re revised Portage
                                                   retention and interim compensation orders
                                                   (.2); prepare filing ready version re same (.1);
                                                   review, analyze draft CNOs re same (.2).
11/19/20 Rob Jacobson                         1.90 Review, revise K&E invoice re privilege,
                                                   confidentiality and compliance with U.S.
                                                   Trustee guidelines and local rules.
11/19/20 Nikki Sauer                          2.30 Review, revise K&E invoices re
                                                   confidentiality, privilege and compliance with
                                                   U.S. Trustee guidelines.
11/20/20 Debbie A. Farmer                     0.50 Review and revise ordinary course
                                                   professional motion.
11/20/20 Alex McCammon                        0.60 Review and revise K&E invoice re privilege,
                                                   confidentiality and compliance with U.S.
                                                   Trustee guidelines and local rules.
11/20/20 W. Benjamin Winger                   0.60 Review, revise ordinary course professional
                                                   motion (.2); conferences with K&E team re
                                                   same (.2); research, analyze diligence
                                                   materials re same (.2).
11/21/20 Debbie A. Farmer                     0.90 Correspond with Y. Salloum re retention
                                                   matters (.2); review, revise declaration re
                                                   same (.7).
11/23/20 Alex McCammon                        0.50 Telephone conference with ordinary course
                                                   professional re retention procedures (.3);
                                                   review same (.2).
11/25/20 Debbie A. Farmer                     2.30 Review, revise K&E invoices re privilege,
                                                   confidentiality and compliance with U.S.
                                                   Trustee guidelines and local rules (2.0);
                                                   correspond with K&E team re same (.3).



                                                    6
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 81 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083416
Bouchard Transportation Co., Inc.                             Matter Number:             49618-16
Fee and Employment Applications / Objec.

Date     Name                                Hours Description
11/28/20 Yusuf Salloum                        1.00 Review, revise K&E invoices re privilege,
                                                   confidentiality and compliance with U.S.
                                                   Trustee guidelines and local rules.
11/29/20 Debbie A. Farmer                     0.20 Correspond with A. McCammon re ordinary
                                                   course professional chart (.1); analyze same
                                                   (.1).
11/30/20 Nick Argentieri                      0.40 Telephone conference re ordinary course
                                                   professionals retention.
11/30/20 Debbie A. Farmer                     6.00 Telephone conference with A. McCammon
                                                   and outside counsel re ordinary course
                                                   professional process (.6); correspond with A.
                                                   McCammon, outside counsel re same (.5);
                                                   revise declaration of disinterestedness (1.0);
                                                   draft declaration tracker (1.2); correspond
                                                   with N. Argentieri re same (.4); review, revise
                                                   K&E invoices re privilege, confidentiality and
                                                   compliance with U.S. Trustee guidelines and
                                                   local rules (2.3).

Total                                         75.50




                                                      7
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 82 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083417
                                                                                Client Matter: 49618-17

In the Matter of Hearings




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                        $ 30,947.50
Total legal services rendered                                                                                  $ 30,947.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 83 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:   1010083417
Bouchard Transportation Co., Inc.                           Matter Number:     49618-17
Hearings




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Ryan Blaine Bennett, P.C.                                  3.50   1,595.00     5,582.50
Lauren Collins                                             2.70     610.00     1,647.00
Debbie A. Farmer                                           0.50     740.00       370.00
Rob Jacobson                                              14.90     740.00    11,026.00
Alex McCammon                                              5.20     965.00     5,018.00
Yusuf Salloum                                              0.20     965.00       193.00
Nikki Sauer                                                0.40     740.00       296.00
W. Benjamin Winger                                         5.80   1,175.00     6,815.00

TOTALS                                                   33.20               $ 30,947.50




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 84 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:          1010083417
Bouchard Transportation Co., Inc.                             Matter Number:            49618-17
Hearings


                                      Description of Legal Services

Date     Name                                Hours Description
11/12/20 Alex McCammon                        0.40 Review and comment on witness and exhibit
                                                   list (.3); correspond with Jackson Walker re
                                                   same (.1).
11/13/20 Alex McCammon                        0.20 Telephone conference and correspond with
                                                   Jackson Walker re suite lease motion, witness
                                                   and exhibit list.
11/14/20 Rob Jacobson                         5.50 Draft second day hearing presentation (4.9);
                                                   review, analyze precedent materials re same
                                                   (.6).
11/15/20 Lauren Collins                       1.20 Review second day presentation (.7); revise
                                                   same re Portage comments (.5).
11/15/20 Rob Jacobson                         5.60 Draft second day hearing presentation (5.1);
                                                   correspond with A. McCammon re same (.2);
                                                   correspond with K&E team re same (.3).
11/15/20 Alex McCammon                        0.90 Telephone conference with R. Jacobson re
                                                   hearing presentation (.2); review and
                                                   comment on same (.7).
11/15/20 W. Benjamin Winger                   0.80 Review, revise hearing presentation materials
                                                   (.5); research, analyze diligence materials re
                                                   same (.2); conferences with R. Jacobson,
                                                   K&E team re same (.1).
11/16/20 Lauren Collins                       1.00 Revise second day hearing presentation.
11/16/20 Rob Jacobson                         3.30 Review, revise second day presentation re
                                                   Portage and K&E team comments (2.5);
                                                   review, analyze diligence materials re same
                                                   (.5); correspond with R. Bennett, K&E team
                                                   re same (.3).
11/16/20 Alex McCammon                        2.50 Comment on second day hearing presentation
                                                   (1.5); telephone conference with B. Winger re
                                                   hearing preparation (.1); telephone conference
                                                   with B. Winger, G. Jones and M. Ray re same
                                                   (.4); correspond with Y. Salloum re hearing
                                                   logistics (.2); correspond and telephone
                                                   conference with B. Winger, K&E team re
                                                   hearing (.3).
11/16/20 W. Benjamin Winger                   1.60 Review, revise materials re second day
                                                   hearing (1.0); research, analyze diligence
                                                   materials re same (.4); conferences with K&E
                                                   team re same (.2).



                                                    3
             Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 85 of 119
Legal Services for the Period Ending November 30, 2020      Invoice Number:           1010083417
Bouchard Transportation Co., Inc.                            Matter Number:             49618-17
Hearings

Date     Name                                Hours Description
11/17/20 Ryan Blaine Bennett, P.C.            3.50 Prepare for and conference re status (3.0);
                                                   telephone conferences and correspond with
                                                   Company, Portage and constituents re same
                                                   (.5).
11/17/20   Lauren Collins                     0.50 Attend second day hearing.
11/17/20   Debbie A. Farmer                   0.50 Attend hearing.
11/17/20   Rob Jacobson                       0.50 Prepare for and attend second day hearing.
11/17/20   Alex McCammon                      1.00 Prepare for hearing (.5); attend same (.5).
11/17/20   Yusuf Salloum                      0.20 Attend second day hearing.
11/17/20   Nikki Sauer                        0.40 Attend second day hearing.
11/17/20   W. Benjamin Winger                 3.40 Prepare for and attend second day hearing.
11/30/20   Alex McCammon                      0.20 Correspond with Jackson Walker re witness
                                                   and exhibit list.

Total                                         33.20




                                                      4
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 86 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083418
                                                                                Client Matter: 49618-18

In the Matter of Insurance




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                        $ 10,903.00
Total legal services rendered                                                                                  $ 10,903.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 87 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:   1010083418
Bouchard Transportation Co., Inc.                           Matter Number:     49618-18
Insurance




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Ryan Blaine Bennett, P.C.                                 2.80    1,595.00     4,466.00
Rob Jacobson                                              1.90      740.00     1,406.00
Alex McCammon                                             2.90      965.00     2,798.50
W. Benjamin Winger                                        1.90    1,175.00     2,232.50

TOTALS                                                    9.50               $ 10,903.00




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 88 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083418
Bouchard Transportation Co., Inc.                             Matter Number:             49618-18
Insurance


                                      Description of Legal Services

Date     Name                                Hours Description
11/02/20 Alex McCammon                        0.20 Telephone conference with B. Winger, Blank
                                                   Rome re insurance issues (.1); prepare for
                                                   same (.1).
11/02/20 W. Benjamin Winger                   0.60 Review, analyze insurance matters (.2);
                                                   conferences with stakeholders re same (.2);
                                                   research diligence materials re same (.2).
11/03/20 W. Benjamin Winger                   0.20 Review, analyze insurance matters (.1);
                                                   conferences with K&E team re same (.1).
11/13/20 W. Benjamin Winger                   0.60 Review, analyze insurance matters (.2);
                                                   conferences with Company, K&E team re
                                                   same (.2); research diligence materials re
                                                   same (.2).
11/14/20 W. Benjamin Winger                   0.30 Review, analyze insurance matters (.2);
                                                   correspond with Portage re same (.1).
11/18/20 Ryan Blaine Bennett, P.C.            2.50 Analyze strategy and approach re Markel
                                                   purported cancellation and automatic stay
                                                   implications re same (1.8); telephone
                                                   conferences and correspond with Portage re
                                                   same (.7).
11/18/20 Rob Jacobson                         1.90 Draft letter to insurance provider re violation
                                                   of automatic stay (1.2); research precedent re
                                                   same (.2); review, analyze precedent and
                                                   diligence materials re letter (.2); correspond
                                                   with B. Winger re same (.2); correspond with
                                                   K&E team, Jefferies and Company re letter
                                                   (.1).
11/19/20 Alex McCammon                        2.00 Analyze issues re insurance.
11/22/20 Alex McCammon                        0.60 Analyze issues re insurance.
11/24/20 Ryan Blaine Bennett, P.C.            0.30 Correspond with Company, Portage re Markel
                                                   and insurance issues.
11/24/20 W. Benjamin Winger                   0.20 Correspond with Company, K&E team re
                                                   insurance matters (.1); analyze same (.1).
11/30/20 Alex McCammon                        0.10 Review correspondence re insurance.

Total                                          9.50




                                                      3
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 89 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083419
                                                                                Client Matter: 49618-21

In the Matter of Schedules / SOFA




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                        $ 24,158.00
Total legal services rendered                                                                                  $ 24,158.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 90 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:   1010083419
Bouchard Transportation Co., Inc.                           Matter Number:     49618-21
Schedules / SOFA




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Joanna Aybar                                               0.40     340.00       136.00
Lauren Collins                                            15.30     610.00     9,333.00
Rob Jacobson                                              11.60     740.00     8,584.00
Alex McCammon                                              4.50     965.00     4,342.50
W. Benjamin Winger                                         1.50   1,175.00     1,762.50

TOTALS                                                   33.30               $ 24,158.00




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 91 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083419
Bouchard Transportation Co., Inc.                             Matter Number:             49618-21
Schedules / SOFA


                                      Description of Legal Services

Date     Name                                Hours Description
11/02/20 Alex McCammon                        1.30 Review first day orders re reporting
                                                   requirements (.4); correspond with Portage re
                                                   same (.2); telephone conferences with Portage
                                                   re same, contracts and monthly operating
                                                   reports (.5); revise operational open items
                                                   tracker (.2).
11/05/20 Lauren Collins                       4.50 Research requests to consolidate statements of
                                                   financial affairs and other schedules.
11/05/20 Rob Jacobson                         2.60 Research consolidated SoFA and schedules
                                                   (1.4); correspond with L. Collins re same (.2);
                                                   review, comment on research materials re
                                                   same (.5); research precedent re same (.5).
11/06/20 Lauren Collins                       1.50 Research consolidated statements and
                                                   schedules in Southern District of Texas.
11/06/20 Rob Jacobson                         1.50 Research SoFA, schedule and monthly
                                                   operating report issues (.8); review, analyze
                                                   and comment on research materials re same
                                                   (.6); correspond with L. Collins re same (.1).
11/10/20 Joanna Aybar                         0.40 Draft SoFA extension motion and correspond
                                                   with L. Collins re same.
11/10/20 Lauren Collins                       1.80 Draft second schedule of financial assets
                                                   extension motion.
11/11/20 Lauren Collins                       3.20 Draft second statement of financial assets
                                                   extension motion.
11/11/20 Rob Jacobson                         2.20 Review, revise and comment on second SoFA
                                                   schedule motion (2.0); correspond with L.
                                                   Collins re same (.2).
11/12/20 Lauren Collins                       2.00 Research precedent SoFA extension motion
                                                   (.7); review and revise draft of same (1.3).
11/12/20 Rob Jacobson                         1.60 Review, revise second SoFA and schedules
                                                   extension motion (.5); review, analyze
                                                   complex case procedures re same (.7);
                                                   correspond with L. Collins re same (.4).
11/19/20 Lauren Collins                       2.00 Review and revise second SoFA extension
                                                   motion.
11/19/20 Rob Jacobson                         1.50 Research monthly operating report global
                                                   notes precedent (.5); draft monthly operating
                                                   report global notes (.8); correspond with A.
                                                   McCammon re same (.2).



                                                    3
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 92 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:            1010083419
Bouchard Transportation Co., Inc.                             Matter Number:              49618-21
Schedules / SOFA

Date     Name                                Hours Description
11/19/20 Alex McCammon                        0.90 Review, revise SoFAs and SoLAs extension
                                                   motion.
11/20/20 Lauren Collins                       0.30 Review and revise second SoFA extension
                                                   motion.
11/20/20 Alex McCammon                        1.00 Correspond with Company re SoFAs and
                                                   SoLAs extension (.3); prepare and coordinate
                                                   filing of same (.7).
11/20/20 W. Benjamin Winger                   0.60 Review, revise schedules and statements
                                                   extension motion (.4); conferences with K&E
                                                   team re same (.2).
11/25/20 Rob Jacobson                         1.30 Review, revise monthly operating report
                                                   global notes (.4); correspond with B. Winger,
                                                   Portage re filing timeline (.1); review, analyze
                                                   monthly operating report (.6); telephone
                                                   conference with A. McCammon re monthly
                                                   operating report and operational items (.2).
11/25/20 Alex McCammon                        0.30 Telephone conference with R. Jacobson re
                                                   monthly operating report.
11/29/20 Rob Jacobson                         0.90 Correspond with B. Winger re monthly
                                                   operating report and global notes (.1); review,
                                                   analyze monthly operating report (.4);
                                                   correspond with Portage re monthly operating
                                                   report (.3); correspond with A. McCammon re
                                                   monthly operating report (.1).
11/29/20 W. Benjamin Winger                   0.60 Review, revise monthly operating report (.2);
                                                   research, analyze diligence materials and
                                                   precedent re same (.2); conferences with R.
                                                   Jacobson, K&E team re same (.2).
11/30/20 Alex McCammon                        1.00 Telephone conferences with J. Gasbarra re
                                                   monthly operating report (.6); correspond
                                                   with B. Winger re monthly operating report
                                                   (.3); correspond with Portage re same (.1).
11/30/20 W. Benjamin Winger                   0.30 Review, analyze monthly operating report
                                                   issues (.2); conferences with A. McCammon
                                                   re same (.1).

Total                                         33.30




                                                      4
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 93 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083421
                                                                                Client Matter: 49618-23

In the Matter of U.S. Trustee Issues




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                        $ 14,879.00
Total legal services rendered                                                                                  $ 14,879.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 94 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:   1010083421
Bouchard Transportation Co., Inc.                           Matter Number:     49618-23
U.S. Trustee Issues




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Ryan Blaine Bennett, P.C.                                 2.10    1,595.00     3,349.50
Debbie A. Farmer                                          0.50      740.00       370.00
Rob Jacobson                                              1.50      740.00     1,110.00
Alex McCammon                                             5.30      965.00     5,114.50
W. Benjamin Winger                                        4.20    1,175.00     4,935.00

TOTALS                                                   13.60               $ 14,879.00




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 95 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:             1010083421
Bouchard Transportation Co., Inc.                             Matter Number:               49618-23
U.S. Trustee Issues


                                      Description of Legal Services

Date     Name                                Hours Description
11/12/20 Rob Jacobson                         1.50 Prepare for telephone conference with Portage
                                                   re reporting requirements (.3); review
                                                   requirements re same (.1); correspond with A.
                                                   McCammon re same (.4); telephone
                                                   conferences with S. Can (Portage) re U.S.
                                                   Trustee reporting (.5); correspond with A.
                                                   McCammon re reporting matrix issues (.2).
11/12/20 Alex McCammon                        0.30 Correspond with Portage re U.S. Trustee
                                                   diligence requests (.2); correspond with same
                                                   re CARES Act loan diligence (.1).
11/18/20 Ryan Blaine Bennett, P.C.            0.50 Correspond with Portage re initial debtor
                                                   interview, next steps re same.
11/18/20 Alex McCammon                        3.00 Telephone conference with J. Gasbarra re
                                                   U.S. Trustee diligence items, confidentiality
                                                   (.4); analyze issues re initial debtor interview,
                                                   341 meeting and prepare for same (1.5);
                                                   review, comment on draft monthly operating
                                                   report and first day order reporting matrix
                                                   (1.1).
11/19/20 Alex McCammon                        0.40 Telephone conference with M. Ray, J.
                                                   Gasbarra and B. Winger re initial debtor
                                                   interview preparation (.3); attend initial
                                                   debtor interview (.1).
11/19/20 W. Benjamin Winger                   2.10 Prepare for and attend initial debtor interview
                                                   (1.1); review, revise materials re same (.6);
                                                   conferences with Company, K&E team re
                                                   same (.4).
11/23/20 Ryan Blaine Bennett, P.C.            1.60 Prepare for and attend 341 meeting (.6);
                                                   telephone conferences with Portage,
                                                   Company re same (1.0).
11/23/20 Debbie A. Farmer                     0.50 Telephone conference re 341 meeting with
                                                   U.S. Trustee.
11/23/20 Alex McCammon                        1.60 Telephone conference with B. Winger, M.
                                                   Ray and J. Gasbarra re 341 meeting
                                                   preparation (.5); telephonically attend 341
                                                   meeting (.6); prepare for same (.2); telephone
                                                   conference with J. Gasbarra re follow-ups re
                                                   same (.3).
11/23/20 W. Benjamin Winger                   2.10 Prepare for and attend 341 meeting.

Total                                         13.60

                                                      3
               Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 96 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083422
                                                                                Client Matter: 49618-24

In the Matter of Use / Sale / Lease of Property




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                        $ 54,672.00
Total legal services rendered                                                                                  $ 54,672.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 97 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:   1010083422
Bouchard Transportation Co., Inc.                           Matter Number:     49618-24
Use / Sale / Lease of Property




                                       Summary of Hours Billed

Name                                                     Hours        Rate     Amount
Joanna Aybar                                               0.90     340.00       306.00
Ryan Blaine Bennett, P.C.                                  2.60   1,595.00     4,147.00
Lauren Collins                                             0.40     610.00       244.00
Debbie A. Farmer                                          24.00     740.00    17,760.00
Rob Jacobson                                               5.00     740.00     3,700.00
Anna G. Rotman, P.C.                                       0.40   1,425.00       570.00
Yusuf Salloum                                             18.00     965.00    17,370.00
W. Benjamin Winger                                         9.00   1,175.00    10,575.00

TOTALS                                                   60.30               $ 54,672.00




                                                    2
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 98 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:             1010083422
Bouchard Transportation Co., Inc.                             Matter Number:               49618-24
Use / Sale / Lease of Property


                                      Description of Legal Services

Date     Name                                Hours Description
11/16/20 Ryan Blaine Bennett, P.C.            0.30 Analyze terms and timing re aircraft sale.
11/18/20 Ryan Blaine Bennett, P.C.            0.40 Correspond and telephone conferences with
                                                   Company, Portage and Vedder teams re
                                                   aircraft sale.
11/19/20 Ryan Blaine Bennett, P.C.            0.40 Analyze timing re aircraft sale (.2);
                                                   correspond with Company, Vedder teams and
                                                   broker re same (.2).
11/19/20 Debbie A. Farmer                     2.20 Correspond with Y. Salloum re aircraft sale
                                                   (.3); draft declaration re same (1.9).
11/19/20 Rob Jacobson                         3.50 Review, revise asset purchase agreement
                                                   (1.6); review, analyze case law and statutes re
                                                   same (.9); research same (.5); correspond with
                                                   K&E team re same (.5).
11/19/20 Yusuf Salloum                        2.50 Review, revise sale motion (1.5); research
                                                   aircraft sale precedent (.6); prepare issues list
                                                   re same (.4).
11/19/20 Yusuf Salloum                        1.30 Research asset purchase agreement.
11/20/20 Debbie A. Farmer                     5.40 Correspond with Y. Salloum re aircraft sale
                                                   (.3); telephone conference with K&E team,
                                                   outside counsel re same (.6); draft declaration
                                                   re same (3.9); review, revise same (.6).
11/20/20 Yusuf Salloum                        1.00 Conference with aircraft counsel re sale
                                                   transaction (.8); correspond with aircraft
                                                   counsel, K&E team re same (.2).
11/20/20 W. Benjamin Winger                   2.10 Review, revise sale motion and related
                                                   materials (1.3); research, analyze diligence
                                                   materials and precedent re same (.4);
                                                   conferences with Company, advisors re same
                                                   (.4).
11/21/20 Yusuf Salloum                        0.70 Correspond with K&E team and broker re
                                                   aircraft sale motion.
11/22/20 W. Benjamin Winger                   0.40 Review, analyze aircraft sale matters (.2);
                                                   conferences with R. Bennett and K&E team
                                                   re same (.2).
11/24/20 Ryan Blaine Bennett, P.C.            0.60 Telephone conference and correspond with
                                                   aircraft buyer counsel, broker re plane sale
                                                   and next steps.




                                                    3
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 99 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:           1010083422
Bouchard Transportation Co., Inc.                             Matter Number:             49618-24
Use / Sale / Lease of Property

Date     Name                                Hours Description
11/24/20 Yusuf Salloum                        1.70 Conference with potential buyer re aircraft
                                                   sale process (.3); conference with broker re
                                                   same (.3); review marketing materials re same
                                                   process (.3); review, revise sale motion (.8).
11/25/20 Joanna Aybar                         0.90 Draft sale order redaction motion (.8);
                                                   correspond with D. Farmer re same (.1).
11/25/20 Lauren Collins                       0.40 Correspond with Y. Salloum re aircraft
                                                   purchase agreement.
11/25/20 Debbie A. Farmer                     6.00 Correspond with Y. Salloum re aircraft sale
                                                   declaration (.6); analyze same (.9); draft same
                                                   (3.1); review, revise same (1.4).
11/25/20 Rob Jacobson                         1.50 Review, revise 363 motion to sell aircraft
                                                   (1.4); correspond with Y. Salloum re same
                                                   (.1).
11/25/20 Yusuf Salloum                        3.80 Review, revise aircraft sale motion (1.1);
                                                   review purchase agreement (1.8); review
                                                   motion to redact re same (.9).
11/25/20 W. Benjamin Winger                   0.60 Review, analyze aircraft sale matters (.2);
                                                   review, revise materials re same (.2);
                                                   conferences with K&E team re same (.2).
11/27/20 Ryan Blaine Bennett, P.C.            0.40 Analyze procedures motion re aircraft sale.
11/27/20 Yusuf Salloum                        0.40 Correspond with K&E team re aircraft sale.
11/27/20 W. Benjamin Winger                   1.60 Review, analyze aircraft sale process matters
                                                   (.6); review, revise materials re same (.5);
                                                   research and analyze rules, local rules and
                                                   statutes re same (.3); conferences with
                                                   Company and Y. Salloum re same (.2).
11/28/20 Anna G. Rotman, P.C.                 0.40 Review, analyze aircraft sale process motion
                                                   and evidence re same.
11/28/20 Yusuf Salloum                        1.90 Draft notice re aircraft sale process motion
                                                   (1.0); review, revise aircraft sale process
                                                   motion (.9).
11/28/20 W. Benjamin Winger                   3.40 Review, revise aircraft sale process motion
                                                   (2.2); research and analyze diligence
                                                   materials, rules, local rules and statutes re
                                                   same (.9); conferences with Company and Y.
                                                   Salloum re same (.3).
11/29/20 Debbie A. Farmer                     7.90 Correspond with Y. Salloum, K&E team re
                                                   aircraft sale declaration (.8); review, revise
                                                   same (1.5); correspond with Y. Salloum re
                                                   aircraft sale redaction motion (.3); analyze
                                                   same (.5); draft same (3.9); review, revise
                                                   same (.9).

                                                    4
           Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 100 of 119
Legal Services for the Period Ending November 30, 2020      Invoice Number:           1010083422
Bouchard Transportation Co., Inc.                            Matter Number:             49618-24
Use / Sale / Lease of Property

Date     Name                                Hours Description
11/29/20 Yusuf Salloum                        3.80 Review, revise aircraft sale process motion.
11/29/20 W. Benjamin Winger                   0.90 Review, analyze aircraft sale process matters
                                                   (.3); review, revise materials re same (.4);
                                                   conferences with Company and Y. Salloum re
                                                   same (.2).
11/30/20 Ryan Blaine Bennett, P.C.            0.50 Analyze timing and considerations re aircraft
                                                   sale, procedures motion.
11/30/20 Debbie A. Farmer                     2.50 Correspond with K&E team, M. Ray re
                                                   aircraft sale procedure declaration and motion
                                                   (.4); review, revise same (2.1).
11/30/20 Yusuf Salloum                        0.90 Review, revise declaration in support of sale
                                                   process.

Total                                         60.30




                                                      5
              Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 101 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083423
                                                                                Client Matter: 49618-26

In the Matter of Vendor and Supplier Issues




For legal services rendered through November 30, 2020
(see attached Description of Legal Services for detail)                                                         $ 1,725.00
Total legal services rendered                                                                                   $ 1,725.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
            Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 102 of 119
Legal Services for the Period Ending November 30, 2020     Invoice Number:   1010083423
Bouchard Transportation Co., Inc.                           Matter Number:     49618-26
Vendor and Supplier Issues




                                       Summary of Hours Billed

Name                                                     Hours        Rate    Amount
Ryan Blaine Bennett, P.C.                                 0.90    1,595.00    1,435.50
Alex McCammon                                             0.30      965.00      289.50

TOTALS                                                    1.20               $ 1,725.00




                                                    2
           Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 103 of 119
Legal Services for the Period Ending November 30, 2020       Invoice Number:         1010083423
Bouchard Transportation Co., Inc.                             Matter Number:           49618-26
Vendor and Supplier Issues


                                      Description of Legal Services

Date     Name                                Hours Description
11/05/20 Alex McCammon                        0.30 Review trade claims order re vendor
                                                   payments.
11/19/20 Ryan Blaine Bennett, P.C.            0.90 Telephone conferences and correspond with
                                                   Chalos re vendor stipulations, next steps.

Total                                          1.20




                                                      3
              Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 104 of 119



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 13, 2021

Bouchard Transportation Co., Inc.
58 South Service Road
Suite 150
Melville, NY 11747

Attn: Morton S. Bouchard III

                                                                              Invoice Number: 1010083424
                                                                                Client Matter: 49618-27

In the Matter of Expenses


For expenses incurred through November 30, 2020
(see attached Description of Expenses for detail)                                                              $ 68,143.96
Total expenses incurred                                                                                        $ 68,143.96




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
           Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 105 of 119
Legal Services for the Period Ending November 30, 2020           Invoice Number:   1010083424
Bouchard Transportation Co., Inc.                                 Matter Number:     49618-27
Expenses




                                        Description of Expenses

Description                                                                          Amount
Third Party Telephone Charges                                                          148.19
Standard Copies or Prints                                                               11.36
Color Copies or Prints                                                                  90.75
Outside Messenger Services                                                             131.87
Filing Fees                                                                         21,036.14
Outside Retrieval Service                                                           35,614.07
Computer Database Research                                                             934.00
Westlaw Research                                                                     6,406.16
LexisNexis Research                                                                  3,492.82
Computer Database Research - Soft                                                      278.60

                                                         Total                     $ 68,143.96




                                                    2
           Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 106 of 119
Legal Services for the Period Ending November 30, 2020        Invoice Number:   1010083424
Bouchard Transportation Co., Inc.                              Matter Number:     49618-27
Expenses




                                         Description of Expenses

Third Party Telephone Charges

Date          Description                                                        Amount
10/31/20      Intrado Enterprise Collaboration Inc - McCammon - October            24.60
              teleconferences
10/31/20      Intrado Enterprise Collaboration Inc - Teleconference Services         2.50
10/31/20      Intrado Enterprise Collaboration Inc - Intercall invoice for          55.18
              Roxanne Walton.
10/31/20      Intrado Enterprise Collaboration Inc - Intercall invoice for           3.80
              Roxanne Walton.
11/30/20      Intrado Enterprise Collaboration Inc - Teleconference services         4.50
11/30/20      Intrado Enterprise Collaboration Inc - Teleconference services         0.41
11/30/20      Intrado Enterprise Collaboration Inc - Lauren Collins November        18.17
              2020 Intrado invoice
11/30/20      Intrado Enterprise Collaboration Inc - Teleconference Services         2.82
11/30/20      Intrado Enterprise Collaboration Inc - Teleconference Calls.           3.93
11/30/20      Intrado Enterprise Collaboration Inc - Teleconference services         2.36
11/30/20      Intrado Enterprise Collaboration Inc - McCammon November              29.92
              telephone conferences
              Total                                                                148.19




                                                     3
           Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 107 of 119
Legal Services for the Period Ending November 30, 2020   Invoice Number:   1010083424
Bouchard Transportation Co., Inc.                         Matter Number:     49618-27
Expenses


Standard Copies or Prints

Date          Description                                                   Amount
11/04/20      Standard Copies or Prints                                        1.44
11/17/20      Standard Copies or Prints                                        1.92
11/23/20      Standard Copies or Prints                                        6.24
11/30/20      Standard Copies or Prints                                        1.76
              Total                                                           11.36




                                                    4
           Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 108 of 119
Legal Services for the Period Ending November 30, 2020   Invoice Number:   1010083424
Bouchard Transportation Co., Inc.                         Matter Number:     49618-27
Expenses


Color Copies or Prints

Date          Description                                                   Amount
11/16/20      Color Copies or Prints                                          22.00
11/23/20      Color Copies or Prints                                          62.15
11/30/20      Color Copies or Prints                                           6.60
              Total                                                           90.75




                                                    5
           Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 109 of 119
Legal Services for the Period Ending November 30, 2020   Invoice Number:   1010083424
Bouchard Transportation Co., Inc.                         Matter Number:     49618-27
Expenses


Outside Messenger Services

Date          Description                                                   Amount
11/21/20      COMET MESSENGER SERVICE INC - 11/16/2020                        49.45
11/21/20      COMET MESSENGER SERVICE INC - 11/16/2020                        49.45
11/28/20      COMET MESSENGER SERVICE INC - 11/23/2020                        32.97
              Total                                                          131.87




                                                    6
              Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 110 of 119
Legal Services for the Period Ending November 30, 2020   Invoice Number:    1010083424
Bouchard Transportation Co., Inc.                         Matter Number:      49618-27
Expenses


Filing Fees

Date           Description                                                    Amount
10/21/20       CSC - Lien and Litigation Searches                            21,036.14
               Total                                                         21,036.14




                                                    7
           Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 111 of 119
Legal Services for the Period Ending November 30, 2020   Invoice Number:   1010083424
Bouchard Transportation Co., Inc.                         Matter Number:     49618-27
Expenses


Outside Retrieval Service

Date          Description                                                   Amount
10/02/20      CSC - B. NO. 272 Corp. Lien Searches                            829.82
10/06/20      CSC - Other Debtors Lien Searches                            21,706.89
10/23/20      CSC - Certified Charter Requests                              6,251.68
11/30/20      CSC - Good Standing Certificate Requests                      6,825.68
              Total                                                        35,614.07




                                                    8
           Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 112 of 119
Legal Services for the Period Ending November 30, 2020   Invoice Number:   1010083424
Bouchard Transportation Co., Inc.                         Matter Number:     49618-27
Expenses


Computer Database Research

Date          Description                                                   Amount
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                 23.00
              Usage on 10/31/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  20.00
              Usage on 10/1/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  29.00
              Usage on 10/5/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  69.00
              Usage on 10/6/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                 456.00
              Usage on 10/31/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  69.00
              Usage on 10/18/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  29.00
              Usage on 10/13/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  26.00
              Usage on 10/1/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                 118.00
              Usage on 10/20/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  20.00
              Usage on 10/17/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  20.00
              Usage on 10/6/2020
11/10/20      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  55.00
              Usage on 10/16/2020
              Total                                                           934.00




                                                    9
           Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 113 of 119
Legal Services for the Period Ending November 30, 2020   Invoice Number:   1010083424
Bouchard Transportation Co., Inc.                         Matter Number:     49618-27
Expenses


Westlaw Research

Date          Description                                                   Amount
10/01/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        16.43
              WESTLAW Research Charges by Jacobson, Rob on 10/1/2020
10/02/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         60.90
              WESTLAW Research Charges by Wilson, Thomas Alexander on
              10/2/2020
10/06/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        124.06
              WESTLAW Research Charges by Sauer, Nikki on 10/6/2020
10/12/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         16.43
              WESTLAW Research Charges by Jacobson, Rob on 10/12/2020
10/12/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        226.89
              WESTLAW Research Charges by Sauer, Nikki on 10/12/2020
10/16/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         16.43
              WESTLAW Research Charges by McCammon, Alexander on
              10/16/2020
10/18/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         16.43
              WESTLAW Research Charges by Jacobson, Rob on 10/18/2020
10/20/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          4.94
              WESTLAW Research Charges by McCammon, Alexander on
              10/20/2020
10/20/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        156.26
              WESTLAW Research Charges by Jacobson, Rob on 10/20/2020
10/22/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         14.00
              WESTLAW Research Charges by Sauer, Nikki on 10/22/2020
10/27/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        356.99
              WESTLAW Research Charges by Collins, Lauren on 10/27/2020
10/28/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        456.26
              WESTLAW Research Charges by Eggert, Mary B. on 10/28/2020
10/29/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        118.80
              WESTLAW Research Charges by Collins, Lauren on 10/29/2020
10/29/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        197.16
              WESTLAW Research Charges by Jacobson, Rob on 10/29/2020
10/30/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         32.99
              WESTLAW Research Charges by Farmer, Deborah A. on
              10/30/2020
10/30/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        389.86
              WESTLAW Research Charges by Argentieri, Nicholas on
              10/30/2020
10/30/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        115.01
              WESTLAW Research Charges by Jacobson, Rob on 10/30/2020

                                                   10
           Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 114 of 119
Legal Services for the Period Ending November 30, 2020   Invoice Number:   1010083424
Bouchard Transportation Co., Inc.                         Matter Number:     49618-27
Expenses

10/30/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        160.44
              WESTLAW Research Charges by Sauer, Nikki on 10/30/2020
10/31/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         32.82
              WESTLAW Research Charges by Sauer, Nikki on 10/31/2020
11/02/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         28.51
              WESTLAW Research Charges by Sauer, Nikki on 11/2/2020
11/02/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         16.94
              WESTLAW Research Charges by Collins, Lauren on 11/2/2020
11/02/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         16.94
              WESTLAW Research Charges by McCammon, Alexander on
              11/2/2020
11/02/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        372.50
              WESTLAW Research Charges by Argentieri, Nicholas on
              11/2/2020
11/04/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         30.69
              WESTLAW Research Charges by Jones, James Grant on
              11/4/2020
11/05/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        186.78
              WESTLAW Research Charges by Sauer, Nikki on 11/5/2020
11/05/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         16.94
              WESTLAW Research Charges by Collins, Lauren on 11/5/2020
11/05/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        726.90
              WESTLAW Research Charges by Argentieri, Nicholas on
              11/5/2020
11/05/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         87.21
              WESTLAW Research Charges by Jones, James Grant on
              11/5/2020
11/06/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         99.37
              WESTLAW Research Charges by Jones, James Grant on
              11/6/2020
11/12/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         65.18
              WESTLAW Research Charges by Sauer, Nikki on 11/12/2020
11/12/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        204.40
              WESTLAW Research Charges by Collins, Lauren on 11/12/2020
11/13/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        260.18
              WESTLAW Research Charges by Collins, Lauren on 11/13/2020
11/13/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         16.94
              WESTLAW Research Charges by Jacobson, Rob on 11/13/2020
11/13/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          5.09
              WESTLAW Research Charges by Sauer, Nikki on 11/13/2020
11/13/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         50.98
              WESTLAW Research Charges by Argentieri, Nicholas on
              11/13/2020

                                                   11
           Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 115 of 119
Legal Services for the Period Ending November 30, 2020   Invoice Number:   1010083424
Bouchard Transportation Co., Inc.                         Matter Number:     49618-27
Expenses

11/15/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         16.94
              WESTLAW Research Charges by Collins, Lauren on 11/15/2020
11/16/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         16.94
              WESTLAW Research Charges by Jacobson, Rob on 11/16/2020
11/16/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         16.94
              WESTLAW Research Charges by Collins, Lauren on 11/16/2020
11/17/20      THOMSON REUTERS - WEST PUBLISHING CORP -                          6.40
              WESTLAW Research Charges by Collins, Lauren on 11/17/2020
11/18/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        137.68
              WESTLAW Research Charges by Kamraczewski, Mary Beth on
              11/18/2020
11/18/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         93.21
              WESTLAW Research Charges by Sauer, Nikki on 11/18/2020
11/18/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        313.83
              WESTLAW Research Charges by Collins, Lauren on 11/18/2020
11/18/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        194.71
              WESTLAW Research Charges by Argentieri, Nicholas on
              11/18/2020
11/18/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         33.87
              WESTLAW Research Charges by Jacobson, Rob on 11/18/2020
11/18/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         16.94
              WESTLAW Research Charges by Salloum, Yusuf on 11/18/2020
11/19/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        135.32
              WESTLAW Research Charges by Argentieri, Nicholas on
              11/19/2020
11/19/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        118.55
              WESTLAW Research Charges by Collins, Lauren on 11/19/2020
11/19/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         14.43
              WESTLAW Research Charges by Sauer, Nikki on 11/19/2020
11/19/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         23.61
              WESTLAW Research Charges by Kamraczewski, Mary Beth on
              11/19/2020
11/20/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         16.94
              WESTLAW Research Charges by Salloum, Yusuf on 11/20/2020
11/21/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         16.92
              WESTLAW Research Charges by Sauer, Nikki on 11/21/2020
11/22/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         50.81
              WESTLAW Research Charges by Collins, Lauren on 11/22/2020
11/22/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         67.43
              WESTLAW Research Charges by Argentieri, Nicholas on
              11/22/2020



                                                   12
           Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 116 of 119
Legal Services for the Period Ending November 30, 2020   Invoice Number:   1010083424
Bouchard Transportation Co., Inc.                         Matter Number:     49618-27
Expenses

11/24/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        119.97
              WESTLAW Research Charges by Collins, Lauren on 11/24/2020
11/25/20      THOMSON REUTERS - WEST PUBLISHING CORP -                         33.87
              WESTLAW Research Charges by McCammon, Alexander on
              11/25/2020
11/30/20      THOMSON REUTERS - WEST PUBLISHING CORP -                        262.20
              WESTLAW Research Charges by Collins, Lauren on 11/30/2020
              Total                                                         6,406.16




                                                   13
           Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 117 of 119
Legal Services for the Period Ending November 30, 2020    Invoice Number:   1010083424
Bouchard Transportation Co., Inc.                          Matter Number:     49618-27
Expenses


LexisNexis Research

Date          Description                                                    Amount
10/01/20      LEXISNEXIS - LexisNexis Research on 10/1/2020 by Anne           178.96
              Waldron
10/12/20      LEXISNEXIS - LexisNexis Research on 10/12/2020 by Anne           103.31
              Waldron
10/27/20      LEXISNEXIS - LexisNexis Research on 10/27/2020 by Anne            51.66
              Waldron
10/28/20      LEXISNEXIS - LexisNexis Research on 10/28/2020 by Mary         1,057.19
              Eggert
10/29/20      LEXISNEXIS - LexisNexis Research on 10/29/2020 by Anne           127.30
              Waldron
10/30/20      LEXISNEXIS - LexisNexis Research on 10/30/2020 by Anne            51.66
              Waldron
11/02/20      LEXISNEXIS - LexisNexis Research on 11/2/2020 by Anne            154.98
              Waldron
11/02/20      LEXISNEXIS - LexisNexis Research on 11/2/2020 by Lauren          372.94
              Collins
11/06/20      LEXISNEXIS - LexisNexis Research on 11/6/2020 by Anne            413.28
              Waldron
11/13/20      LEXISNEXIS - LexisNexis Research on 11/13/2020 by Anne            51.66
              Waldron
11/18/20      LEXISNEXIS - LexisNexis Research on 11/18/2020 by Anne           878.22
              Waldron
11/19/20      LEXISNEXIS - LexisNexis Research on 11/19/2020 by Lauren          51.66
              Collins
              Total                                                          3,492.82




                                                   14
           Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 118 of 119
Legal Services for the Period Ending November 30, 2020   Invoice Number:   1010083424
Bouchard Transportation Co., Inc.                         Matter Number:     49618-27
Expenses


Computer Database Research - Soft

Date          Description                                                    Amount
10/01/20      PACER Usage for 10/2020                                           0.80
10/01/20      PACER Usage for 10/2020                                          59.40
10/01/20      PACER Usage for 10/2020                                           0.80
10/01/20      PACER Usage for 10/2020                                           8.00
10/01/20      PACER Usage for 10/2020                                           6.80
10/01/20      PACER Usage for 10/2020                                           1.20
11/01/20      PACER Usage for 11/2020                                          27.10
11/01/20      PACER Usage for 11/2020                                          30.00
11/01/20      PACER Usage for 11/2020                                          47.40
11/01/20      PACER Usage for 11/2020                                          42.10
11/01/20      PACER Usage for 11/2020                                          12.70
11/01/20      PACER Usage for 11/2020                                           9.00
11/01/20      PACER Usage for 11/2020                                           1.90
11/01/20      PACER Usage for 11/2020                                          31.40
              Total                                                           278.60

TOTAL EXPENSES                                                             $ 68,143.96




                                                   15
     Case 20-34682 Document 385 Filed in TXSB on 01/13/21 Page 119 of 119




                                     Certificate of Service

        I certify that on January 13, 2021, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
